 

Exhibit 10.56

 

Execution Version

 



 

 

LETTER OF CREDIT FACILITY AGREEMENT

 

among

 

TOWER AUTOMOTIVE HOLDINGS USA, LLC,

 

as Borrower,

 

TOWER INTERNATIONAL, INC.,

 

as Holdings,

 

JPMORGAN CHASE BANK, N.A.,

 

as L/C Participant,

 

and

 

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent and Issuing Lender

 

Dated as of June 13, 2011

 



 

 

 

 

 

TABLE OF CONTENTS

 

    Page       SECTION 1. DEFINITIONS 1       1.1 Defined Terms 1 1.2 Other
Definitional Provisions 21       SECTION 2. LETTERS OF CREDIT 22       2.1
Letters of Credit 22 2.2 Procedure for Issuance, Increase or Extension of Each
Letter of Credit 23 2.3 L/C Participations 24 2.4 Reimbursement Obligation of
the Borrower 24 2.5 Obligations Absolute; Liability of Indemnitees 25 2.6 Letter
of Credit Payments 26 2.7 Assertion of Rights; Electronic Transmission 27 2.8
Interest and Fees 27 2.9 Interest on Overdue Amounts 27 2.10 Computation of Fees
and Interest 27 2.11 Pro Rata Treatment and Payments 28 2.12 Increased Costs 28
2.13 Taxes 29 2.14 Change of Office 32 2.15 Change of Control 32 2.16 Pricing
Agreement 32 2.17 Replacement of L/C Participants 32 2.18 Cash Collateralization
33       SECTION 3. REPRESENTATIONS AND WARRANTIES 33       3.1 Organization;
Powers 33 3.2 Authorization; Enforceability 33 3.3 Disclosure 33 3.4 Financial
Condition; No Material Adverse Change 33 3.5 Capitalization and Subsidiaries 34
3.6 Government Approvals; No Conflicts 34 3.7 Compliance with Law; No Default 34
3.8 Litigation and Environmental Matters 34 3.9 Insurance 35 3.10 Taxes 35 3.11
Use of Proceeds 35 3.12 Labor Relations 35 3.13 ERISA 36 3.14 Investment Company
Status 36 3.15 Properties 36 3.16 Solvency 36

 

i

 

  

SECTION 4. CONDITIONS PRECEDENT 36       4.1 Closing Conditions 36 4.2
Conditions Precedent to Ongoing Availability 37       SECTION 5. AFFIRMATIVE
COVENANTS 37       5.1 Financial Statements and Other Information 37 5.2 Notice
of Material Events 38 5.3 Existence; Conduct of Business 39 5.4 Insurance 40 5.5
Payment of Obligations 40 5.6 Compliance With Laws 40 5.7 Maintenance of
Properties 40 5.8 Books and Records; Inspection Rights 40 5.9 [Reserved] 40 5.10
[Reserved] 41 5.11 Additional Guarantors 41       SECTION 6. NEGATIVE COVENANTS
41       6.1 Liens 41 6.2 Fundamental Changes 42 6.3 Indebtedness 42 6.4 Sale
and Lease-back Transactions 44 6.5 Investment, Loans and Advances 44 6.6
Disposition of Assets 46 6.7 Restricted Payments; Restrictive Agreements 47 6.8
Transactions with Affiliates 48 6.9 Limitations On Hedging Agreements 48 6.10
Other Indebtedness 49 6.11 [Reserved] 49 6.12 Fixed Charge Coverage Ratio 49    
  SECTION 7. EVENTS OF DEFAULT 49       7.1 Events of Default 49 7.2 Remedies 52
      SECTION 8. THE AGENT 52       8.1 Appointment; Authorization 52 8.2
Delegation of Duties 52 8.3 Exculpatory Provisions 52 8.4 Reliance 53 8.5 Notice
of Default 53 8.6 Non-Reliance 53 8.7 Indemnification 54 8.8 Agent in Its
Individual Capacity 54 8.9 Successor Administrative Agent 54

 

ii

 

  

SECTION 9. MISCELLANEOUS 55       9.1 Amendments and Waivers 55 9.2 Notices 56
9.3 No Waiver; Cumulative Remedies 57 9.4 Survival of Representations and
Warranties 57 9.5 Payment of Expenses and Taxes, Indemnities 58 9.6 Successors
and Assigns; Participations and Assignments 58 9.7 Adjustments; Set-off 61 9.8
Counterparts 61 9.9 Severability 61 9.10 Integration; Headings 62 9.11 Governing
Law 62 9.12 Submission to Jurisdiction; Waivers 62 9.13 Acknowledgements 62 9.14
Confidentiality 63 9.15 WAIVERS OF JURY TRIAL 64 9.16 USA PATRIOT Act 64 9.17
Judgment Currency 64 9.18 Unsecured Obligation 64

 

iii

 

 

SCHEDULES:   1.1(a) Non-Material Subsidiaries  1.1(b) Guarantors 2.1 Existing
Letters of Credit 3.5 Subsidiaries 3.6 Government Approvals 3.8 Litigation and
Environmental Matters 3.12(a) Collective Bargaining/Labor Agreements 3.12(b)
Labor Matters 3.15(a) Properties 6.1 Liens 6.3 Closing Date Intercompany
Indebtedness 6.5 Investments 6.6(j) Permitted Dispositions 6.8 Agreements with
Affiliates     EXHIBITS:   A Form of Letter of Credit B Form of Assignment and
Assumption C Form of Issuing Lender Application D Form of Guaranty E Form of
Compliance Certificate

 

iv

 

 

LETTER OF CREDIT FACILITY AGREEMENT, dated as of June 13, 2011 (this
“Agreement”), among TOWER AUTOMOTIVE HOLDINGS USA, LLC, a Delaware limited
liability company (the “Borrower”), TOWER INTERNATIONAL, INC., a Delaware
corporation (“Holdings”), JPMORGAN CHASE BANK, N.A., in its capacity as
participant in respect of letters of credit issued hereunder (together with its
successors and all assigns pursuant to Section 9.6, the “L/C Participants”), and
JPMORGAN CHASE BANK, N.A., as Administrative Agent and Issuing Lender.

 

The parties hereto hereby agree as follows:

 

SECTION 1.          DEFINITIONS

 

1.1           Defined Terms. As used in this Agreement, the terms listed in this
Section 1.1 shall have the respective meanings set forth in this Section 1.1.

 

“ABL Closing Date”: July 31, 2007 (the date of the closing of the Existing
Credit Agreement).

 

“ABL Collateral”: the “Collateral” as defined in the ABL Facility.

 

“ABL Facility”: the Amended and Restated Revolving Credit and Guaranty
Agreement, dated as of June 13, 2011, by and among the Borrower, the guarantors
party thereto, the lenders party thereto and JPMorgan Chase Bank, N.A., as
administrative agent, as such agreement may be amended (including any amendment
and restatement thereof), supplemented, replaced, renewed, refinanced, extended
or otherwise modified from time to time. For avoidance of doubt, the term “ABL
Facility” includes each credit facility that Refinances all or a portion of the
ABL Facility (and any successive Refinancings thereof).

 

“ABL Loans”: Loans made under the ABL Facility.

 

“Administrative Agent”: JPMorgan Chase Bank, N.A., as the administrative agent
for the L/C Participants under this Agreement, together with any of its
successors.

 

“Affiliate”: as to any Person, any other Person which, directly or indirectly,
is in control of, is controlled by, or is under common control with, such
Person. For purposes of this definition, a Person (a “Controlled Person”) shall
be deemed to be “controlled by” another Person (a “Controlling Person”) if the
Controlling Person possesses, directly or indirectly, power to direct or cause
the direction of the management and policies of the Controlled Person whether by
contract or otherwise; provided, however, that for purposes of determining
Eligible Accounts Receivable, the term “Affiliate” with respect to any Group
Member shall not include any portfolio company owned directly or indirectly in
whole or part by the Sponsor Group, otherwise than through Holdco.

 

“Agent Indemnitee”: as defined in Section 8.7.

 

“Aggregate Exposure”: with respect to any L/C Participant at any time, an amount
equal to (a) until the issuance of the first Letter of Credit hereunder, the
aggregate amount of such L/C Participant’s Commitment at such time and (b)
thereafter, an amount equal to such L/C Participant’s Commitment Percentage of
the L/C Exposure at such time. The Aggregate Exposure with respect to all L/C
Participants at any time shall be an amount equal to the sum of each L/C
Participant’s Aggregate Exposure at such time.

 

“Agreement”: as defined in the preamble hereto.

 

 

 

 

“Application”: a written application, substantially in the form of Exhibit C,
from the Borrower requesting the Issuing Lender to issue a Letter of Credit.

 

“Applicable Rate”: as defined in the Pricing Agreement.

 

“Approved Fund”: any Person (other than a natural person) that is engaged in
making, purchasing, holding or investing in letter of credit participations and
similar extensions of credit in the ordinary course of its business and that is
administered or managed by (a) an L/C Participant, (b) an Affiliate of an L/C
Participant or (c) an entity or an Affiliate of an entity that administers or
manages an L/C Participant.

 

“Assignee”: as defined in Section 9.6(b).

 

“Assignment and Assumption”: an Assignment and Assumption, substantially in the
form of Exhibit B.

 

“Benefited L/C Participant”: as defined in Section 9.7(a).

 

“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).

 

“Borrower”: as defined in the preamble hereto.

 

“Business”: the business conducted by the Holdco Group as conducted prior to the
Closing Date.

 

“Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are required or authorized to remain closed
(and, for a Letter of Credit, other than a day on which the Issuing Lender
issuing such Letter of Credit is closed).

 

“Calculation Date”: the last Business Day of each calendar week (or any other
day selected by the Administrative Agent); provided that the date of issuance,
amendment, renewal or extension of a Letter of Credit shall also be a
Calculation Date.

 

“Capital Expenditures”: for any period, the aggregate of all expenditures
(whether (i) paid in cash and not theretofore accrued or (ii) accrued as
liabilities during such period, and including that portion of any Capitalized
Lease which is capitalized on the consolidated balance sheet of the Holdco
Group) net of cash amounts received by the Holdco Group from other Persons
during such period in reimbursement of Capital Expenditures made by the Holdco
Group, excluding interest capitalized during construction, made by the Holdco
Group during such period that, in conformity with GAAP, are required to be
included in or reflected by the property, plant, equipment or similar fixed
asset accounts reflected in the consolidated balance sheet of the Holdco Group
(including equipment which is purchased simultaneously with the trade-in of
existing equipment owned by the Holdco Group to the extent of the gross amount
of such purchase price less the “trade-in” value or credit granted by the
purchaser of the equipment being traded in at such time), but excluding
expenditures made (A) in connection with the replacement or restoration of
assets to the extent reimbursed or financed from (x) insurance proceeds paid on
account of the loss of or the damage to the assets being replaced or restored or
(y) awards of compensation arising from the taking by condemnation or eminent
domain of such assets being replaced and (B) from the proceeds of an equity
contribution made to a Group Member by a Person that is not a Group Member.

 

2

 

 

“Capitalized Lease”: as applied to any Person, any lease of property by such
Person as lessee which would be capitalized on a balance sheet of such Person
prepared in accordance with GAAP.

 

“Cash Collateral Account”: as defined in Section 2.15.

 

“Cash Collateral Amount”: as defined in Section 2.15.

 

“Casualty Event”: as defined in the ABL Facility.

 

“Change in Law”: (a) the adoption of any law, rule or regulation after the date
of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any L/C Participant or the Issuing
Lender (or, for purposes of Section 2.12(b), by any lending office of such L/C
Participant’s or the Issuing Lender or by such L/C Participant’s or the Issuing
Lender’s holding company, if any) with any request, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the date of this Agreement; provided, however, that notwithstanding
anything herein to the contrary, (i) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines, requirements and
directives thereunder, issued in connection therewith or in implementation
thereof, and (ii) all requests, rules, guidelines, requirements and directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law” regardless of the date enacted,
adopted, issued or implemented.

 

“Change of Control”: shall be deemed to have occurred if (a) at any time prior
to a Qualified IPO, the Sponsor Group shall fail to own directly or indirectly,
beneficially and of record, Equity Interests representing at least 51% of the
aggregate ordinary voting power and aggregate equity value represented by the
issued and outstanding Equity Interests in Holdings; (b) after a Qualified IPO,
any “person” or “group” (within the meaning of Rule 13d-5 of the Securities
Exchange Act of 1934, as amended) other than the Sponsor Group shall own
directly or indirectly, beneficially or of record, Equity Interests representing
(i) more than 30% of either the aggregate ordinary voting power or the aggregate
equity value represented by the issued and outstanding Equity Interests in
Holdings and (ii) a greater percentage of either the aggregate ordinary voting
power or the aggregate equity value represented by the issued and outstanding
Equity Interests in Holdings then held, directly or indirectly, beneficially and
of record, by the Sponsor Group; (c) a majority of the seats (other than vacant
seats) on the board of directors of Holdings shall at any time be occupied by
persons who are not Continuing Directors; (d) Holdings shall at any time fail to
own directly or indirectly, beneficially and of record, 100% of each class of
issued and outstanding Equity Interests in Holdco free and clear of all Liens
(other than Liens created by the Loan Documents, the Secured Notes Documents or
the documents governing any Permitted Refinancing Indebtedness incurred pursuant
to clause (ii) or clause (iii) of Section 6.3(b) or clause (iii) of Section
6.3(q)); or (e) Holdco shall at any time fail to own directly or indirectly,
beneficially and of record, 100% of each class of issued and outstanding Equity
Interests in the Borrower free and clear of all Liens (other than Liens created
by the Loan Documents, the Secured Notes Documents or the documents governing
any Permitted Refinancing Indebtedness incurred pursuant to clause (ii) or
clause (iii) of Section 6.3(b) or clause (iii) of Section 6.3(q)).

 

“Change of Control Offer”: as defined in Section 2.15.

 

“Closing Date”: the date on which the conditions precedent set forth in Section
4.1 shall have been satisfied or waived in accordance with Section 9.1.

 

3

 

 

“Code”: the Internal Revenue Code of 1986, as amended from time to time, and the
regulations promulgated and rulings issued thereunder.

 

“Commitment”: as to any L/C Participant at any time, the obligation of such L/C
Participant to participate in Letters of Credit in an aggregate face amount not
to exceed an amount equal to such L/C Participant’s Commitment Percentage of the
Total Commitments at such time.

 

“Commitment Percentage”: at any time, with respect to the initial L/C
Participant, 100%, as such percentage may be reduced pursuant to Section 9.6
and, with respect to each other L/C Participant, the amount set forth in the
Assignment and Assumption pursuant to which such L/C Participant became a party
hereto, as the same may be changed pursuant to the terms hereof or, if the
Commitments have been terminated in full, the Commitment Percentage of each L/C
Participant that existed immediately prior to such termination.

 

“Consolidated EBITDA”: for any period, Consolidated Net Income for such period
plus, without duplication:

 

(a)          provision for taxes based on income or profits for such period, to
the extent that such provision for taxes was deducted in computing such
Consolidated Net Income; plus

 

(b)          Consolidated Interest Expense for such period, to the extent that
such Consolidated Interest Expense was deducted in computing such Consolidated
Net Income; plus

 

(c)          the amount of any expenses (or revenue offsets) attributable to
accelerated payments on the accounts receivable of the Holdco Group, to the
extent that such expenses (or revenue offsets) were deducted in computing such
Consolidated Net Income; plus

 

(d)          depreciation, amortization (including amortization of intangibles),
goodwill and other asset impairment charges and other non-cash expenses
(excluding any such non-cash expense to the extent that it represents an accrual
of or reserve for cash expenses in any future period) for such period to the
extent that such depreciation, amortization and other non-cash charges or
expenses were deducted in computing such Consolidated Net Income; plus

 

(e)          the amount of any minority interest expense deducted in computing
such Consolidated Net Income; plus

 

(f)          any non-cash compensation charge arising from any grant of stock,
stock options, restricted stock units or other equity-based awards, to the
extent deducted in computing such Consolidated Net Income; plus

 

(g)          any expenses associated with the application of Statement of
Financial Accounting Standards Nos. 87 and 106 in an aggregate amount not to
exceed $15,000,000 in any consecutive twelve-month period; plus

 

(h)          any non-cash Statement of Financial Accounting Standards No. 133
income (or loss) related to hedging activities, to the extent deducted in
computing such Consolidated Net Income; plus

 

(i)          any non-cash Statement of Financial Accounting Standards No. 52
income (or loss) related to the mark-to-market of Indebtedness denominated in a
currency other than Dollars, to the extent deducted in computing such
Consolidated Net Income; plus

 

4

 

 

(j)          any non-cash expenses arising from the implementation of purchase
accounting, to the extent deducted in computing such Consolidated Net Income;
minus

 

(k)          non-cash items increasing such Consolidated Net Income for such
period, other than (i) the accrual of revenue consistent with past practice and
(ii) the reversal in such period of an accrual of, or cash reserve for, cash
expenses in a prior period, to the extent such accrual or reserve did not
increase Consolidated EBITDA in a prior period;

 

in each case determined on a consolidated basis in accordance with GAAP.

 

Notwithstanding the foregoing, except with respect to Seojin, the provision for
taxes based on the income or profits of, the Consolidated Interest Expense of,
and the depreciation and amortization and other non-cash expenses of, a
Subsidiary will be added to Consolidated Net Income to compute Consolidated
EBITDA only to the extent that a corresponding amount would be permitted, as of
such determination date, to be dividended or distributed to a Loan Party by such
Subsidiary (x) without direct or indirect restriction pursuant to the terms of
its charter and all agreements and instruments applicable to such Subsidiary or
its stockholders (other than (i) the Loan Documents, (ii) the Transaction
Documents, (iii) the Secured Notes Documents and (iv) the documents governing
any Permitted Refinancing Indebtedness incurred pursuant to clause (ii) or
clause (iii) of Section 6.3(b) or clause (iii) of Section 6.3(q); provided that
(x) any such restrictions imposed by the Secured Notes Documents and created
after the Closing Date are customary for issuances of high yield securities and
(y) any such restrictions imposed by the documents referred to in the preceding
clause (iv) are prohibitions customarily contained in such type of Indebtedness
at the time such Indebtedness is incurred, in the case of each of clauses (x)
and (y) as determined in good faith by a Financial Officer of Holdco) and (y)
without prior governmental approval (that has not been obtained) and without
direct or indirect restriction pursuant to any or Requirement of Law applicable
to such Subsidiary.

 

“Consolidated Fixed Charges”: for any period, without duplication, the sum of
(a) Consolidated Interest Expense for such period, exclusive of non-cash
interest expense, (b) the aggregate amount of scheduled principal payments
(whether or not made) during such period in respect of long term Indebtedness
(including Capitalized Leases, but excluding the ABL Loans) of the Holdco Group,
(c) Capital Expenditures for such period (exclusive of Maintenance Capital
Expenditures to the extent not exceeding $15,000,000 for the most recent period
of four consecutive fiscal quarters for which financial statements are
available) and (d) the aggregate amount of Taxes paid in cash by the Holdco
Group during such period.

 

“Consolidated Interest Expense”: for any period, the sum of (a) the interest
expense (including imputed interest expense in respect of Capitalized Leases of
the Holdco Group) for such period and all commissions, discounts and other fees
and charges owed by the Holdco Group with respect to letters of credit and
bankers’ acceptance financing, net of interest income, in each case determined
on a consolidated basis in accordance with GAAP, plus (b) any interest accrued
during such period in respect of Indebtedness of the Holdco Group that is
required to be capitalized rather than included in consolidated interest expense
for such period in accordance with GAAP. For purposes of the foregoing, interest
expense shall be determined after giving effect to any net payments made or
received by Holdco or any Subsidiary with respect to interest rate Hedging
Agreements

 

“Consolidated Net Income”: the consolidated net income (loss) of the Holdco
Group, determined in accordance with GAAP, excluding, however:

 

(a)           the income (or deficit) of any Person accrued prior to the date it
becomes a Subsidiary or is merged into or consolidated with Holdco or any of its
Subsidiaries,  

 

5

 

 

(b)           the income (or deficit) of any Person (other than a Subsidiary) in
which any Group Member has an ownership interest, except to the extent that any
such income is actually received by such Group Member in the form of dividends
or similar distributions,

 

(c)           the undistributed earnings of any Subsidiary other than Seojin, to
the extent that the declaration or payment of dividends and other distributions
by such Subsidiary to a Loan Party is not at the time permitted by the terms of
any contractual obligation (other than (i) the Loan Documents, (ii) the
Transaction Documents, (iii) the Secured Notes Documents and (iv) the documents
governing any Permitted Refinancing Indebtedness incurred pursuant to clause
(ii) or clause (iii) of Section 6.3(b)or clause (iii) of Section 6.3(q);
provided that (x) any such prohibitions imposed by the Secured Notes Documents
and created after the Closing Date are customary for issuances of high yield
securities and (y) any such prohibitions imposed by the documents referred to in
the preceding clause (iv) are prohibitions customarily contained in such type of
Indebtedness at the time such Indebtedness is incurred, in the case of each of
clauses (x) and (y) as determined in good faith by a Financial Officer of
Holdco) or Requirement of Law applicable to such Subsidiary,

 

(d)           any gain or loss on sales of assets outside the ordinary course of
business, and

 

(e)           any extraordinary or non-recurring gain, loss, expense or charge
(including expenses in connection with the Transactions (as defined in the ABL
Facility)), restructuring charges, severance charges and bankruptcy related and
similar one-time expenses, but excluding any such charges and expenses related
to the Transactions (as defined in the Existing Credit Agreement) that are
incurred after the one-year anniversary of the ABL Closing Date), together with
any related provision for taxes; provided that (i) payments of “Capped Payments”
(as defined in the Asset Purchase Agreement (as defined in the Existing Credit
Agreement)) subsequent to the ABL Closing Date in the aggregate amount not to
exceed $35,000,000 shall not be subject to the one year limitation set forth
above and (ii) non-recurring cash charges shall not exceed $25,000,000 in any
period of four consecutive fiscal quarters.

 

“Consultant”: as defined in Section 6.8.

 

“Continuing Directors”: at any time, any member of the board of directors of
Holdings who (a) was a member of such board of directors on the Closing Date or
(b) was nominated for election or elected to such board of directors with the
approval of (i) a majority of the Continuing Directors who were members of such
board of directors at the time of such nomination or election or (ii) the
Sponsor Group.

 

“Credit Obligations”: the unpaid Reimbursement Obligations and fees (including
any amount owing pursuant to Section 2 of the Pricing Agreement) and other
amounts payable hereunder and interest thereon (including fees and interest
thereon accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the Borrower, whether or not a claim for post-filing or post-petition fees or
post-filing or post-petition interest are allowed in such proceeding) and all
other obligations and liabilities of the Borrower to the Administrative Agent,
the Issuing Lender or to any L/C Participant (including obligations to provide
cash collateral), whether direct or indirect, absolute or contingent, due or to
become due, or now existing or hereafter incurred, which may arise under this
Agreement, any Letter of Credit, or any other Transaction Document, whether on
account of principal, interest, reimbursement obligations, fees, indemnities,
costs, expenses (including all fees, charges and disbursements of counsel to the
Administrative Agent or to any L/C Participant that are required to be paid by
the Borrower pursuant hereto) or otherwise.

 

“Default”: any event or condition which constitutes an Event of Default or which
upon notice, lapse of time or both would, unless cured or waived, become an
Event of Default.

 

6

 

 

“Designated Contact”: the contact person designated by the Administrative Agent
in Section 9.2 to receive MNPI, as such Designated Contact may be updated from
time to time by written notice from the Administrative Agent to the Borrower.

 

“Dollar Equivalent”: with respect to an amount denominated in any currency other
than Dollars, the equivalent in Dollars of such amount determined at the
Exchange Rate on the most recent Calculation Date.

 

“Dollars” and “$”: lawful money of the United States of America.

 

“Domestic Subsidiary”: any Subsidiary that is not a Foreign Subsidiary.

 

“Drawing Document”: any document presented for purposes of a requested drawing
under the Letters of Credit.

 

“Environmental Laws”: all laws, rules, regulations, codes, ordinances, orders,
decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating to the
protection of the environment, preservation or reclamation of natural resources,
the management, release or threatened release of any hazardous or toxic
substances, wastes or pollutants or to health and safety matters.

 

“Environmental Liability”: any liability, contingent or otherwise (including any
liability for damages, costs of environmental remediation, fines, penalties or
indemnities), of Holdco or any Subsidiary directly or indirectly resulting from
or based upon (a) violation of any Environmental Law, (b) the generation, use,
handling, transportation, storage, treatment or disposal of any Hazardous
Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

 

“Equity Interests” shares of capital stock, partnership interests, membership
interests in a limited liability company, beneficial interests in a trust or
other equity ownership interests in a Person, and any warrants, options or other
rights entitling the holder thereof to purchase or acquire any such equity
interest.

 

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.

 

“ERISA Affiliate”: any trade or business (whether or not incorporated) that,
together with the any Loan Party, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.

 

“ERISA Event”: (a) any “reportable event”, as defined in Section 4043 of ERISA
or the regulations issued thereunder with respect to a Plan (other than an event
for which the 30 day notice period is waived); (b) with respect to any Plan or
Multiemployer Plan, the failure to satisfy the minimum funding standard (as
defined in Section 412 of the Code or Section 302 of ERISA), whether or not
waived; (c) the filing pursuant to Section 412(c) of the Code or Section 302(c)
of ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan or Multiemployer Plan; (d) the incurrence by any Loan Party
or any of its ERISA Affiliates of any liability under Title IV of ERISA with
respect to the termination of any Plan; (e) the receipt by any Loan Party or any
ERISA Affiliate from the PBGC or a plan administrator of any notice relating to
an intention to terminate any Plan or Plans or to appoint a trustee to
administer any Plan; (f) the incurrence by any Loan Party or any of its ERISA
Affiliates of any liability with respect to the withdrawal or partial withdrawal
from any Plan or Multiemployer Plan; or (g) the receipt by any Loan Party or any
ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from the
Borrower or any ERISA Affiliate of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA.

 

7

 

 

“Euro” and “€”:the single currency of participating member states of the
European Union.

 

“Euro Equivalent”: with respect to an amount denominated in any currency other
than Euros, the equivalent in Euros of such amount determined at the Exchange
Rate on the most recent Calculation Date.

 

“Euro Sublimit”: Euro Equivalent of $10,500,000; provided that the Borrower may
at any time request for the Euro Sublimit to be increased to an amount not to
exceed the Euro Equivalent of $17,000,000, and terms and conditions of such
increase shall be determined by the Administrative Agent in consultation with
the Borrower and reflect market conditions at the time of such increase.

 

“Event of Default”: as defined in Section 7.1.

 

“Exchange Rate”: with respect to any non-Dollar currency on any date, the rate
at which such currency may be exchanged into Dollars, as set forth on such date
on the relevant Reuters currency page at or about 11:00 A.M., London time, on
such date. In the event that such rate does not appear on any Reuters currency
page, the “Exchange Rate” with respect to such non-Dollar currency shall be
determined by reference to such other publicly available service for displaying
exchange rates as may be agreed upon by the Administrative Agent and the
Borrower or, in the absence of such agreement, such “Exchange Rate” shall
instead be the Administrative Agent’s spot rate of exchange in the interbank
market where its foreign currency exchange operations in respect of such
non-Dollar currency are then being conducted, at or about 10:00 A.M., local
time, on such date for the purchase of Dollars with such non-Dollar currency,
for delivery two Business Days later; provided, that if at the time of any such
determination, no such spot rate can reasonably be quoted, the Administrative
Agent may use any reasonable method as it deems applicable to determine such
rate, and such determination shall be conclusive absent manifest error.

 

“Excluded Taxes”: with respect to the Administrative Agent, any L/C Participant,
the Issuing Lender or any other recipient of any payment to be made by or on
account of any obligation of any Loan Party hereunder, (a) income or franchise
taxes imposed on (or measured by) its net income, profits or gains (however
denominated) by the United States of America, or by a jurisdiction as a result
of such recipient being organized in, or having its principal office located in,
or in the case of any L/C Participant having its applicable lending office
located in or having any other present or former connection with, such
jurisdiction, (b) any branch profits taxes imposed by the United States of
America or any similar tax imposed by any other jurisdiction in or with which
such L/C Participant is organized, located or presently or formerly connected
(other than as noted above), (c) any withholding tax that is imposed on amounts
payable to or beneficially owned by any (x) Non-U.S. L/C Participant or (y)
partner, member, beneficiary or settlor of any L/C Participant (each person
described in (x) or (y) a “Withholding Tax Payer”), in each case at the time
such L/C Participant becomes a party to this Agreement (or designates a new
lending office) or is attributable to such Withholding Tax Payer’s failure to
comply with Section 2.13(e), except to the extent that such Withholding Tax
Payer (or its assignor, if any) was entitled, at the time of designation of a
new lending office (or assignment), to receive additional amounts from any Loan
Party with respect to such withholding tax pursuant to Section 2.13(a) and (d)
any U.S. withholding tax that is imposed under FATCA.

 

8

 

 

“Existing Credit Agreement”: the Revolving Credit and Guaranty Agreement, dated
as of July 31, 2007, among Holdings, Holdco, Foreign Holdco, the other lenders
party thereto, and the agents and other parties from time to time party thereto,
as amended from time to time prior to the Closing Date.

 

“FATCA”: Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
thereto), and any current or future regulations or official interpretations
thereof.

 

“Federal Funds Effective Rate”: for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

 

“Financial Officer”: with respect to any Person, the chief financial officer,
controller, corporate controller, treasurer or corporate treasurer of such
Person.

 

“First Priority Debt”: at any time, the sum of (a) the principal amount of all
outstanding ABL Loans and, without duplication, all other Indebtedness of each
Foreign Subsidiary that would be reflected on a consolidated balance sheet of
the Holdco Group prepared in accordance with GAAP at such time (other than any
Indebtedness of a Foreign Subsidiary of the type described in clause (vi) of the
definition of “Indebtedness”) minus (b) the aggregate amount of cash that would
be reflected on a consolidated balance sheet of the Holdco Group prepared in
accordance with GAAP at such time.

 

“First Priority Leverage Ratio”: on any date, the ratio of (a) First Priority
Debt on such date to (b) Consolidated EBITDA for the period of four consecutive
fiscal quarters most recently ended on or prior to such date, taken as one
accounting period.

 

“Fixed Charge Coverage Ratio”: on any date, the ratio of (a) Consolidated EBITDA
for the period of four consecutive fiscal quarters most recently ended on or
prior to such date, taken as one accounting period, to (b) Consolidated Fixed
Charges for the period of four consecutive fiscal quarters most recently ended
on or prior to such date, taken as one accounting period.

 

“Foreign Holdco”: collectively, Tower Automotive Holdings II(a), LLC and Tower
Automotive Holdings II(b), LLC.

 

“Foreign Subsidiary”: any Subsidiary that (i) is a “controlled foreign
corporation” within the meaning of the Code or (ii) is a subsidiary of a Person
described in (i).

 

“Funding Office”: the office of the Administrative Agent specified in Section
9.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the L/C Participants.

 

“GAAP”: generally accepted accounting principles applied in accordance with
Section 1.2(b)(i).

 

9

 

 

“Good Faith”: honesty in fact in the conduct of the transaction concerned.

 

“Governmental Authority”: the government of the United States of America, any
other nation or any political subdivision thereof, whether state or local, and
any agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

 

“Group Member”: Holdco or any Subsidiary of Holdco.

 

“Guarantee”: of or by any Person (the “guarantor”) shall mean any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

 

“Guarantors”: Holdings, Holdco and each of the Subsidiary Guarantors.

 

“Guaranty”: the Guaranty executed pursuant to Section 4.1(h) on the Closing Date
or from time to time after the Closing Date pursuant to Section 5.11 by
Subsidiaries of the Borrower, in substantially the form of Exhibit D, in each
case in favor of the Administrative Agent, for the benefit of the L/C
Participants.

 

“Hazardous Materials”: all radioactive substances or wastes and all hazardous or
toxic substances, wastes or pollutants, including petroleum or petroleum
distillates, asbestos or asbestos containing materials, polychlorinated
biphenyls, radon gas, infectious or medical wastes and all other substances or
wastes of any nature regulated pursuant to any Environmental Law.

 

“Hedging Agreement”: any agreement with respect to any swap, forward, future or
derivative transaction or option or similar agreement involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Holdco Group, shall
be a Hedging Agreement.

 

“Holdco”: Tower Automotive Holdings I, LLC, a Delaware limited liability
company.

 

“Holdco Group”: Holdco and its Subsidiaries.

 

“Holdings”: Tower International, Inc. (formerly known as Tower Automotive, LLC).

 

The “Incurrence Test”: shall be met with respect to any incurrence of
Indebtedness or other transaction if, and only if, on a Pro Forma Basis, the
First Priority Leverage Ratio does not exceed 3.75 to 1.00 and the Interest
Coverage Ratio is not less than 2.00 to 1.00.

 

10

 

 

“Indebtedness”: at any time and with respect to any Person, (i) all indebtedness
of such Person for borrowed money, (ii) all indebtedness of such Person for the
deferred purchase price of property or services (other than accounts payable for
property, including inventory and services purchased, and expense accruals and
deferred compensation items arising in the ordinary course of business), (iii)
all obligations of such Person evidenced by notes, bonds, debentures or other
similar instruments (other than performance, surety and appeal bonds arising in
the ordinary course of business), (iv) the principal portion of all obligations
of such Person under Capitalized Leases, (v) all reimbursement, payment or
similar obligations of such Person, contingent or otherwise, under acceptance,
letter of credit or similar facilities, (vi) all obligations of such Person in
respect of (x) currency swap agreements, currency future or option contracts and
other similar agreements designed to hedge against fluctuations in foreign
interest or exchange rates and (y) interest rate swap, cap or collar agreements
and interest rate future or option contracts, in each case on a marked-to-market
basis, (vii) all Indebtedness referred to in clauses (i) through (vi) above
guaranteed directly or indirectly by such Person, (viii) all Indebtedness
referred to in clauses (i) through (vii) above secured by (or for which the
holder of such Indebtedness has an existing right, contingent or otherwise, to
be secured by) any Lien upon or in property (including, without limitation,
accounts and contract rights) owned by such Person, even though such Person has
not assumed or become liable for the payment of such Indebtedness; provided,
however, such Indebtedness referred to in this clause (viii) shall be the lesser
of the value of such property on which a Lien is attached or the amount of such
Indebtedness and (ix) financings described in Section 6.6(e).

 

“Indemnified Liabilities”: as defined in Section 9.5.

 

“Indemnified Taxes”: Taxes other than Excluded Taxes.

 

“Indemnitee”: as defined in Section 9.5.

 

“Insufficiency”: with respect to any Plan, its “amount of unfunded benefit
liabilities” within the meaning of Section 4001(a)(18) of ERISA, if any.

 

“Instructions”: inquiries, communications and instructions (whether oral,
telephonic, written, telegraphic, facsimile, electronic or other) regarding
Letters of Credit; the Applications are referred to herein as “Instructions”
(and the term “Application” is subsumed within the term “Instruction”).

 

“Investment”: shall have the meaning given such term in Section 6.5.

 

“ISP”: the International Standby Practices 1998 (International Chamber of
Commerce Publication Number 590) and any subsequent revision thereof adhered to
by the Issuing Lender.  

 

“Issuing Lender”: JPMorgan Chase Bank, N.A. (or one of its affiliates reasonably
acceptable to the Borrower), in its capacity as issuer of each Letter of Credit.

 

“KRW”: shall mean Korean Won, the official currency of the Republic of Korea.

 

“L/C Disbursement”: a payment made by the Issuing Lender pursuant to a Letter of
Credit.

 

“L/C Exposure”: at any time, the sum of (a) the aggregate amount available to be
drawn under the Letters of Credit (including the Dollar Equivalent of the
aggregate amount available to be drawn under the Letters of Credit denominated
in Euros) at such time plus (b) the aggregate amount of all L/C Disbursements
that have not yet been reimbursed by or on behalf of the Borrower at such time
(including the Dollar Equivalent of the unreimbursed L/C Disbursements
denominated in Euros). The L/C Exposure of any L/C Participant at any time shall
be its Commitment Percentage of the L/C Exposure at such time.

 

11

 

 

“L/C Participants”: as defined in the preamble hereto.

 

“Legal Reservations”:

 

(a)           the principle that equitable remedies may be granted or refused at
the discretion of a court, the limitation of enforcement by laws relating to
insolvency, reorganization and other laws generally affecting the rights of
creditors;

 

(b)           the time barring of claims under the laws of any relevant
jurisdiction, and defenses of setoff or counterclaim; and

 

(c)           any other qualifications as to matters of law (but not fact) in
the legal opinions required to be delivered pursuant to the Transaction
Documents.

 

“Letter Agreement”: that certain Letter Agreement, dated as of May 25, 2011,
between the Borrower and the Administrative Agent.

 

“Letters of Credit”: any standby letter of credit issued by the Issuing Lender
under this Agreement upon delivery of an Application to the Issuing Lender from
the Borrower.

 

“Lien”: (a) any mortgage, deed of trust, pledge, hypothecation, security
interest, encumbrance, lien or charge of any kind whatsoever, (b) the interest
of a vendor or a lessor under any conditional sale, capital lease or other title
retention agreement (or any financing lease having substantially the same
economic effect as any of the foregoing) and (c) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities.

 

“Liquidating Subsidiary”: means MT STAHL Handelsgesellschaft Verwaltung GmbH, a
company domiciled in Germany.

 

“Loan Documents”: as defined in the ABL agreement.

 

“Loan Parties”: the Borrower and the Guarantors (including any Subsidiary that
executes and delivers a Guaranty after the Closing Date); “Loan Party” means any
of the Loan Parties.

 

“Material Adverse Effect”: a material adverse effect on (a) the business,
assets, operations or condition, financial or otherwise, of the Holdco Group
taken as a whole, (b) the ability of any Loan Party to perform any of its
obligations under the Transaction Documents to which it is a party or (c) the
rights of or benefits available to the Administrative Agent or the L/C
Participants hereunder or thereunder.

 

“Material Indebtedness” means Indebtedness (other than the Reimbursement
Obligations), or obligations in respect of one or more Hedging Agreements, of
the Holdco Group in an aggregate principal amount exceeding $35,000,000. For
purposes of determining Material Indebtedness, the “obligations” of Holdco or
any Subsidiary thereof in respect of any Hedging Agreement at any time shall be
the maximum aggregate amount (giving effect to any netting agreements) that
Holdco or such Subsidiary would be required to pay if such Hedging Agreement
were terminated at such time.

 

12

 

 

“Maturity Date”: June 20, 2014 or such earlier date on which the Commitments
shall terminate in full pursuant to Section 7 of this Agreement.

 

“MNPI”: Material non-public information (within the meaning of United States
federal securities law) with respect to the Borrower or any of its Subsidiaries.

 

“Moody’s”: Moody’s Investors Service, Inc., and any successor to its rating
agency business.

 

“Multiemployer Plan”: a multiemployer plan as defined in Section 4001(a)(3) of
ERISA.

 

“Net Cash Proceeds”:

 

(a)          with respect to any disposition of assets, the proceeds thereof in
the form of cash and Permitted Investments (including any such proceeds
subsequently received (as and when received) in respect of noncash consideration
initially received), net of (i) selling expenses (including reasonable and
customary broker’s fees or commissions, legal and other professional fees,
transfer and similar taxes incurred in connection therewith and the Borrower’s
good faith estimate of income taxes paid or payable in connection with such
sale, after taking into account any available tax credits or deductions related
to such assets and any tax sharing arrangements related to such assets), (ii)
amounts provided as a reserve, in accordance with GAAP, against any liabilities
under any indemnification obligations or purchase price adjustment associated
with such disposition (provided that, to the extent and at the time any such
amounts are released from such reserve, such amounts shall constitute Net Cash
Proceeds) and (iii) the principal amount, premium or penalty, if any, interest
and other amounts on any Indebtedness for borrowed money which is secured by the
asset sold in such disposition and which is required to be repaid with such
proceeds (other than any such Indebtedness assumed by the purchaser of such
asset) and

 

(b)          with respect to any Casualty Event, insurance proceeds,
condemnation awards and similar payments, in each case, net of the principal
amount, premium or penalty, if any, interest on and principal of any
Indebtedness for borrowed money which is secured by the assets subject to such
Casualty Event and which is required to be repaid with such insurance proceeds,
condemnation awards or similar payments and all taxes and fees and out-of-pocket
expenses paid by any Group Member to third parties (other than Affiliates) in
connection with such Casualty Event.

 

“Non-Material Subsidiary”: each Subsidiary set forth on Schedule 1.1(a) (as such
schedule may be modified from time to time by the Borrower in its discretion by
notice to the Administrative Agent); provided that the aggregate revenue of all
Non-Material Subsidiaries shall at no time exceed 10% of the consolidated
revenue of the Holdco Group for the most recent period of four consecutive
fiscal quarters for which financial statements are available at the time of such
determination.

 

“Non-U.S. L/C Participant”: any L/C Participant that is organized under the laws
of a jurisdiction other than that in which the Borrower is located. For purposes
of this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

 

“Other LC Rules”: the Uniform Customs and Practices for Documentary Credits
(1983 Revision) (International Chamber of Commerce Publication 400), the Uniform
Customs and Practices for Documentary Credits (1993 Revision) (International
Chamber of Commerce Publication 500) or any other set of rules (other than the
ISP or the UCP) governing letters of credit.

 

13

 

 

“Other Taxes”: any and all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, any Transaction Document.

 

“Participant”: as defined in Section 9.6(c).

 

“Participant Register”: as defined in Section 9.6(c).

 

“Patriot Act”: as defined in Section 9.16.

 

“PBGC”: the Pension Benefit Guaranty Corporation, or any successor agency or
entity performing substantially the same functions.

 

“Permitted Acquisition”: the acquisition by Holdco or any Subsidiary of all or
substantially all the assets of a Person or line of business of such Person, or
all of the Equity Interests of a person (referred to herein as the “Acquired
Entity”); provided that (i) the Acquired Entity shall be in a similar, ancillary
or complementary line of business as that of the Holdco Group as conducted
during the current and most recently concluded calendar year, (ii) at the time
of such transaction both before and after giving effect thereto, no Default
shall have occurred and be continuing; (iii) Holdco and the Subsidiaries shall
not incur or assume any Indebtedness in connection with such acquisition, except
as permitted by Section 6.3; and (iv) the Loan Parties shall comply, and shall
cause the Acquired Entity to comply, with the applicable provisions of Section
5.8. Notwithstanding anything to the contrary contained in the immediately
preceding sentence, an acquisition which does not otherwise meet the
requirements set forth above in the definition of “Permitted Acquisition” shall
constitute a Permitted Acquisition if, and to the extent, the Required L/C
Participants agree in writing, prior to the consummation thereof, that such
acquisition shall constitute a Permitted Acquisition for purposes of this
Agreement.

 

“Permitted Investment”:

 

(a)          direct obligations of, or obligations the principal of and interest
on which are unconditionally guaranteed by, the United States of America (or by
any agency thereof to the extent such obligations are backed by the full faith
and credit of the United States of America), in each case maturing within twelve
months from the date of acquisition thereof;

 

(b)          investments in commercial paper maturing within 270 days from the
date of acquisition thereof and having, at such date of acquisition, a credit
rating of at least ‘A’ from S&P or ‘A2’ from Moody’s;

 

(c)          investments in certificates of deposit, banker’s acceptances and
time deposits (including eurodollar time deposits) maturing within 180 days from
the date of acquisition thereof issued or guaranteed by or placed with (i) any
domestic office of the Administrative Agent or (ii) any domestic office of any
other commercial bank of recognized standing organized under the laws of the
United States of America or any State thereof that has a combined capital and
surplus and undivided profits of not less than $500,000,000;

 

(d)          investments in repurchase obligations with a term of not more than
seven days for underlying securities of the types described in clause (a) above
entered into with any office of a bank or trust company meeting the
qualifications specified in clause (c) above;

 

14

 

 

(e)          investments in money market funds substantially all the assets of
which are comprised of securities of the types described in clauses (a) through
(e) above;

 

(f)          in the case of a Foreign Subsidiary, investments similar to those
described in clauses (a) through (e) in obligations of Persons located in (x) a
jurisdiction in which such Foreign Subsidiary is organized or has operations,
(y) The Netherlands or (z) Germany; and

 

(g)          to the extent owned on the Closing Date, investments by any Loan
Party in the capital stock of any direct or indirect Subsidiary and by any
Foreign Subsidiary in any other Foreign Subsidiary.

 

“Permitted Liens”: means: (i) Liens imposed by law (other than Environmental
Liens and any Lien imposed under ERISA) for taxes, assessments or charges or
levies of any Governmental Authority for claims not yet due or which are being
contested in good faith by appropriate proceedings and with respect to which
adequate reserves or other appropriate provisions are being maintained in
accordance with GAAP; (ii) Liens of landlords and Liens of carriers,
warehousemen, suppliers, mechanics, materialmen and other Liens (other than
Environmental Liens and any Lien imposed under ERISA) in existence on the
Closing Date or thereafter imposed by law and created in the ordinary course of
business; (iii) Liens (other than any Lien imposed under ERISA) incurred or
deposits made in the ordinary course of business (including, without limitation,
surety bonds and appeal bonds) in connection with workers’ compensation,
unemployment insurance and other types of social security benefits or to secure
the performance of tenders, bids, leases, contracts (other than for the
repayment of Indebtedness), statutory obligations and other similar obligations
or arising as a result of progress payments under government contracts;
(iv) easements (including, without limitation, reciprocal easement agreements
and utility agreements), rights-of-way, covenants, consents, reservations,
encroachments, variations and zoning and other restrictions, charges or
encumbrances (whether or not recorded) and interest of ground lessors, which do
not interfere materially with the ordinary conduct of the business of the Holdco
Group and which do not materially detract from the value of the property to
which they attach or materially impair the use thereof to the Holdco Group and
any other Liens “insured over” by the applicable title insurance company; (v)
letters of credit or deposits in the ordinary course to secure leases; (vi)
extensions, renewals or replacements of any Lien referred to in paragraphs (i)
through (v) above, provided that the principal amount of the obligation secured
thereby is not increased and that any such extension, renewal or replacement is
limited to the property originally encumbered thereby; (vii) Liens consisting of
deposits with derivatives traders as may be required pursuant to the terms of
the International Swaps and Derivatives Association, Inc.’s Master Agreement(s)
executed in the ordinary course of business in connection with the Holdco
Group’s commodity, foreign exchange and interest hedging programs in an
aggregate amount not to exceed at any time $15,000,000; (viii) Liens on deposit
accounts maintained with, or other property in the custody of, a depositary bank
pursuant to its general business terms and in the ordinary course of business,
and similar Liens on accounts of Foreign Subsidiaries organized under the laws
of the Netherlands arising under clause 18 of the general terms and conditions
of any member of the Dutch Bankers’ Association or any similar term applied by a
financial institution in the Netherlands pursuant to its general terms and
conditions; (ix) Liens in respect of judgments that would not result in an Event
of Default under Section 7.1(l); (x) Liens consisting of leases, licenses,
subleases and sublicenses of assets (including, without limitation, real
property and intellectual property rights) in the ordinary course of business
which do not materially interfere with the ordinary conduct of the business of
any Group Member and do not secure any Indebtedness; (xi) Liens consisting of
pledges and deposits in the ordinary course of business securing liability for
reimbursement or indemnification obligations to (including obligations in
respect of letters of credit or bank guarantees for the benefit of) insurance
carriers providing property, casualty or liability insurance to any Group
Member; (xii) Liens consisting of customary transfer restrictions in joint
venture agreements, stockholder agreements or other similar agreements
applicable to joint ventures; (xiii) Liens in favor of customs and revenue
authorities arising as a matter of law to secure payment of customs duties in
connection with the importation of goods in the ordinary course of business;
(xiv) Liens (A) on cash advances in favor of the seller of any property to be
acquired in an Investment permitted pursuant to Section 6.5 to be applied
against the purchase price for such Investment, and (B) consisting of an
agreement to transfer any property in a disposition permitted under Section 6.6,
in each case, solely to the extent such Investment or disposition, as the case
may be, would have been permitted on the date of the creation of such Lien; (xv)
Liens that are contractual rights of set-off relating to purchase orders and
other agreements entered into with customers of any Group Member or any of its
Subsidiaries in the ordinary course of business; (xvi) Liens arising out of
conditional sale, title retention, consignment or similar arrangements for sale
of goods entered into by any Group Member or its Subsidiaries in the ordinary
course of business or Liens arising by operation of law under Article 2 of the
UCC in favor of a reclaiming seller of goods or buyer of goods; and (xvii) Liens
deemed to exist in connection with investments in repurchase agreements
permitted under Section 6.5, provided that such Liens do not extend to any
assets other than those assets that are the subject of such repurchase
agreements.

 

15

 

 

“Permitted Refinancing Indebtedness”: Indebtedness issued or incurred (including
by means of the extension or renewal of existing Indebtedness) to refinance,
refund, extend, renew or replace (collectively, to “Refinance”) existing
Indebtedness (“Refinanced Indebtedness”); provided that (a) such Indebtedness is
not greater than the principal amount of such Refinanced Indebtedness plus the
amount of any premiums or penalties and accrued and unpaid interest paid thereon
and reasonable fees and expenses, in each case associated with such refinancing,
refunding, extension, renewal or replacement, (b) such refinancing, refunding,
extending, renewing or replacing Indebtedness has a final maturity that is no
sooner than, and a weighted average life to maturity that is no shorter than,
such Refinanced Indebtedness, (c) the obligors (or their successors in interest)
in respect of such Refinanced Indebtedness immediately prior to such
refinancing, refunding, extending, renewing or replacing are the only obligors
on such refinancing, refunding, extending, renewing or replacement Indebtedness
and (d) such refinancing, refunding, extending, renewing or replacing
Indebtedness contains covenants and events of default and is benefited by
Guarantees, if any, which, taken as a whole, are determined in good faith by a
Financial Officer of Holdco to be no less favorable to the Holdco Group and the
L/C Participants in any material respect than the covenants and events of
default or Guarantees, if any, in respect of such Refinanced Indebtedness.

 

“Permitted Restrictions”:

 

(a)          any encumbrance or restriction pursuant to (i) applicable law,
rule, regulation or order, (ii) any Loan Document, any Transaction Document, any
Secured Notes Document, or (iii) by the documents governing any Permitted
Refinancing Indebtedness incurred pursuant to clause ‎(ii) or clause ‎(iii) of
‎Section 6.3(b) or clause ‎(iii) of ‎Section 6.3(q); provided that (x) any such
restrictions or conditions imposed by the Secured Notes Documents and created
after the Closing Date are customary restrictions and conditions for issuances
of high yield securities and (y) any such restrictions and conditions imposed by
the documents governing any such Permitted Refinancing Indebtedness are not more
restrictive than the restrictions and conditions contained in the applicable
Refinanced Indebtedness, in the case of each of clauses (x) and (y) as
determined in good faith by a Financial Officer of Holdco;

 

(b)          any encumbrance or restriction with respect to a Subsidiary of
Holdco pursuant to an agreement relating to any Indebtedness incurred by such
Subsidiary prior to the date on which such Subsidiary was acquired by any Group
Member (other than Indebtedness incurred as consideration in, in contemplation
of, or to provide all or any portion of the funds or credit support utilized to
consummate the transaction or series of related transactions pursuant to which
such Subsidiary became a Subsidiary of Holdco or was otherwise acquired by any
Group Member) and outstanding on such date;

 

16

 

 

(c)          any encumbrance or restriction pursuant to an agreement effecting a
refinancing of Indebtedness incurred pursuant to an agreement referred to in
clause (b) above or this clause (c) or contained in any amendment to an
agreement referred to in clause (b) above or this clause (c); provided, however,
that the encumbrances and restrictions contained in any such refinancing
agreement or amendment are no less favorable in any material respect to the L/C
Participants than the encumbrances and restrictions contained in such
predecessor agreements;

 

(d)          any encumbrance or restriction pursuant to an agreement with
respect to Indebtedness incurred in reliance on clause (g) of Section 6.3;

 

(e)          in the case of Section 6.7(b)(iv), any encumbrance or restriction
that

 

               (i)          restricts in a customary manner the subletting,
assignment or transfer of any property or asset that is subject to a lease,
license or similar contract, or the assignment or transfer of any such lease,
license or other contract; or

 

               (ii)         is contained in mortgages, pledges and other
security agreements securing Indebtedness of a Group Member to the extent such
encumbrance or restriction restricts the transfer of the property subject to
such security agreements;

 

(f)          with respect to a Subsidiary of Holdco, any restriction imposed
pursuant to an agreement entered into for the sale or disposition of all or
substantially all the Equity Interests or assets of such Subsidiary pending the
closing of such sale or disposition;

 

(g)          purchase money obligations for property acquired in the ordinary
course of business and obligations under Capitalized Leases that impose
restrictions on the property purchased or leased of the nature described in
Section 6.7(b)(iv);

 

(h)          provisions with respect to the disposition or distribution of
assets or property in or with respect to joint venture agreements, asset sale
agreements, stock sale agreements and other similar agreements;

 

(i)          restrictions on cash or other deposits or net worth imposed by
customers, lenders, suppliers or, in the ordinary course of business, other
third parties;

 

(j)          with respect to any Foreign Subsidiary, any encumbrance or
restriction contained in the terms of any Indebtedness, or any agreement
pursuant to which such Indebtedness was issued or any amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings thereof;

 

(k)          restrictions or conditions contained in any trading, netting,
operating, construction, service, supply, purchase, sale or other agreement to
which any Group Member is a party entered into in the ordinary course of
business; provided that such agreement prohibits the encumbrance of solely the
property or assets of such Group Member that are the subject to such agreement,
the payment rights arising thereunder or the proceeds thereof and does not
extend to any other asset or property of such Group Member or the assets or
property of another Group Member; and

 

17

 

 

(l)          any encumbrance or restriction of the type referred to in Section
6.7(b) imposed by any amendments, modifications, restatements, renewals,
increases, supplements, refundings, replacements or refinancings of the
contracts, instruments or obligations referred to in any of clauses (a) through
(k) above; provided that such amendments, modifications, restatements, renewals,
increases, supplements, refundings, replacements or refinancings are, in the
good faith judgment of the board of directors of Holdco, no more restrictive in
any material respect with respect to such encumbrance and other restrictions
taken as a whole than those prior to such amendment, modification, restatement,
renewal, increase, supplement, refunding, replacement or refinancing.

 

“Person”: any natural person, corporation, division of a corporation,
partnership, limited liability company, trust, joint venture, association,
company, estate, unincorporated organization or Governmental Authority or any
agency or political subdivision thereof.

 

“Plan”: any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which any Loan Party or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Pricing Agreement”: the Pricing Agreement, dated as of the date hereof, among
the Borrower and the Administrative Agent.

 

“Prime Rate”: the rate of interest per annum publicly announced from time to
time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its principal
office in New York City; each change in the Prime Rate shall be effective from
and including the date such change is publicly announced as being effective.

 

“Pro Forma Basis”: with respect to any calculation of any financial test in
connection with any acquisition, incurrence of Indebtedness or other
transaction, such financial test calculated on a pro forma basis after giving
effect to the consummation of such transaction as if such transaction had
occurred on the first day of the period of four consecutive fiscal quarters most
recently ended for which the financial statements are available.

 

“Qualified IPO”: an underwritten initial public offering of common stock of (and
by) Holdings pursuant to an effective registration statement filed with the
Securities and Exchange Commission in accordance with the Securities Act of
1933, as amended, which initial public offering results in gross cash proceeds
to Holdings of $50,000,000 or more.

 

“Register”: as defined in Section 9.6(b)(iv).

 

“Regulation U”: Regulation U of the Board as in effect from time to time.

 

“Reimbursement Obligation”: the obligation of the Borrower to reimburse the
Issuing Lender pursuant to the first sentence of Section 2.4 for amounts drawn
under Letters of Credit.

 

“Related Parties”: as to any specified Person, such Person’s Affiliates and the
respective directors, officers, employees, agents and advisors of such Person
and such Person’s Affiliates.

 

“Required L/C Participants”: at any time, the holders of more than 50% of the
Aggregate Exposure of all L/C Participants.

 

“Requirement of Law”: as to any Person, the certificate of incorporation and
by-laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

 

18

 

 

“Restricted Payment”: any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in any Group
Member, or any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, defeasance, retirement, acquisition, cancellation or termination of
any Equity Interests in any Group Member or any option, warrant or other right
to acquire any such Equity Interests in any Group Member.

 

“S&P”: Standard and Poor’s Financial Services LLC, and any successor to its
rating agency business.

 

“Secured Notes”: the notes issued under the Secured Notes Indenture.

 

“Secured Notes Documents”: collectively, the Secured Notes Indenture and all
documents granting or purporting to grant any security interests to secure the
Secured Notes or to provide for any Guarantee thereof.

 

“Secured Notes Indenture”: the Indenture dated as of August 24, 2010 among the
Borrower and TA Holdings Finance, Inc., as issuers, the guarantors party thereto
and Wilmington Trust FSB, as trustee and collateral agent relating to the
10.625% Senior Secured Notes due 2017.

 

“Seojin”: Seojin Industrial Co. Ltd., a company domiciled in the Republic of
Korea.

 

“Significant Event of Default”: an Event of Default under Section 7.1(b),
7.1(c), 7.1(e) , 7.1(f), 7.1(g) or 7.1(l).

 

“Single Employer Plan”: a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (i) is maintained for employees of any Loan
Party or an ERISA Affiliate or (ii) was so maintained and in respect of which
any Loan Party could reasonably be expected to have liability under Title IV of
ERISA in the event such Plan has been or were to be terminated.

 

“Solvent”: with respect to any Person, at any date, that (a) the sum of such
Person’s debt (including contingent liabilities) does not exceed the present
fair saleable value of such Person’s present assets, (b) such Person’s capital
is not unreasonably small in relation to its business as contemplated on such
date, (c) such Person has not incurred and does not intend to incur, or believe
that it will incur, debts including current obligations beyond its ability to
pay such debts as they become due (whether at maturity or otherwise), and (d)
such Person is “solvent” within the meaning given that term and similar terms
under applicable laws relating to fraudulent transfers and conveyances. For
purposes of this definition, the amount of any contingent liability at any time
shall be computed as the amount that, in light of all of the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability (irrespective of whether
such contingent liabilities meet the criteria for accrual under Statement of
Financial Accounting Standard No. 5).

 

“Sponsor”: Cerberus Capital Management, L.P.

 

“Sponsor Group”: the Sponsor and funds and accounts Affiliated with the Sponsor.

 

“Standard Letter of Credit Practice”: any domestic or foreign law or letter of
credit practices applicable in the city in which the Issuing Lender issued the
Letter of Credit or for its branch or correspondent, such laws and practices
applicable in the city in which it has advised, confirmed or negotiated the
Letter of Credit, as the case may be. Such practices shall be (i) of banks that
regularly issue letters of credit in the particular city and (ii) required or
permitted under the ISP, UCP or Other LC Rules, as applicable.

 

19

 

 

“subsidiary”: as to any Person (in this definition referred to as the “parent”),
any corporation, association or other business entity (whether now existing or
hereafter organized) of which at least a majority of the securities or other
ownership or membership interests having ordinary voting power for the election
of directors is, at the time as of which any determination is being made, owned
or controlled by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

 

“Subsidiary”: means any subsidiary of Holdco.

 

“Subsidiary Guarantor”: each direct or indirect Domestic Subsidiary of Holdco in
existence on the Closing Date (other than the Borrower) and each Person that
becomes a Subsidiary Guarantor after the Closing Date pursuant to Section 5.11.

 

“Taxes”: any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

 

“Termination Event”: (a) a “reportable event”, as such term is described in
Section 4043(c) of ERISA (other than a “reportable event” as to which the 30-day
notice is waived under subsection .22, .23, .25, .27 or .28 of PBGC Regulation
Section 4043) or an event described in Section 4068 of ERISA and excluding
events which would not be reasonably likely (as reasonably determined by the
Administrative Agent) to have a Material Adverse Effect, (b) the withdrawal by
any Loan Party or any ERISA Affiliate from a Plan during a plan year in which it
was a “substantial employer,” as such term is defined in Section 4001(a)(2) of
ERISA, for which any Loan Party or ERISA Affiliate incurs liability under
Section 4064 of ERISA, or any Loan Party or ERISA Affiliate withdraws from a
Multiemployer Plan for which such Loan Party or ERISA Affiliate incurs
Withdrawal Liability, (c) providing notice of intent to terminate a Plan
pursuant to Section 4041(c) of ERISA or the treatment of a Plan amendment as a
termination under Section 4041 of ERISA, if such amendment requires the
provision of security, (d) the institution of proceedings to terminate a Plan by
the PBGC under Section 4042 of ERISA or (e) any other event or condition which
would reasonably be expected to constitute grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any Plan,
or the imposition of any liability under Title IV of ERISA (other than for the
payment of premiums to the PBGC in the ordinary course).

 

“Total Commitments”: at any time, the aggregate amount of the Commitments then
in effect. As of the Closing Date, the Total Commitments shall be $38,000,000
(which may be increased to reflect the increase in the Euro Sublimit).

 

“Transaction Documents”: collectively, this Agreement, the Pricing Agreement,
the Guaranty, the Applications, the Letters of Credit, the Letter Agreement and
any amendment, waiver, supplement or other modification to any of the foregoing;
provided, however, that the term “Transaction Documents” shall not include the
Letters of Credit where such term is used in a context limiting the meaning
thereof to those contracts to which the Borrower is a party.

 

“Transactions”: collectively, (a) entering into the Transaction Documents, (b)
the issuance of the Letters of Credit, the consummation of any other
transactions connected with the foregoing and (d) the payment of fees and
expenses in connection with any of the foregoing.

 

“Transferee”: any Assignee or Participant.

 

20

 

 

“Trigger Period”: each period that begins when a Significant Event of Default
occurs, and ends when no Significant Event of Default is continuing.

 

“UCP”: the Uniform Customs and Practices for Documentary Credits (2007 Revision)
(International Chamber of Commerce Publication 600) and any subsequent revision
thereof adhered to by the Issuing Lender.

 

“United States”: the United States of America.

 

“Withdrawal Liability”: liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

“Withholding Agent”: as defined in Section 2.13(a) .

 

1.2           Other Definitional Provisions.  (a) Unless otherwise specified
therein, all terms defined in this Agreement shall have the defined meanings
when used in the other Transaction Documents or any certificate or other
document made or delivered pursuant hereto or thereto.

 

(b)          As used herein and in the other Transaction Documents, and any
certificate or other document made or delivered pursuant hereto or thereto, (i)
except as otherwise expressly provided herein, all terms of an accounting or
financial nature shall be construed in accordance with GAAP, as in effect from
time to time; provided that, if the Borrower notifies the Administrative Agent
that the Borrower requests an amendment to any provision hereof to eliminate the
effect of any change occurring after the date hereof in GAAP or in the
application thereof on the operation of such provision (or if the Administrative
Agent notifies the Borrower that the Required L/C Participants request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall been withdrawn or such provision amended in accordance
herewith, (ii) the words “include”, “includes” and “including” shall be deemed
to be followed by the phrase “without limitation”, (iii) the word “incur” shall
be construed to mean incur, create, issue, assume, become liable in respect of
or suffer to exist (and the words “incurred” and “incurrence” shall have
correlative meanings), (iv) the words “asset” and “property” shall be construed
to have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, revenues,
accounts, leasehold interests and contract rights, (v) references to agreements,
instruments or other documents herein unless otherwise specified, be deemed to
refer to such agreements, instruments or other documents as amended,
supplemented, restated or otherwise modified from time to time and (vi) any
reference herein to any Person shall be construed to include such Person’s
successors and permitted assigns.

 

(c)          The words “hereof”, “herein” and “hereunder” and words of similar
import, when used in this Agreement, shall refer to this Agreement as a whole
and not to any particular provision of this Agreement, and Section, Schedule and
Exhibit references are to this Agreement unless otherwise specified.

 

(d)          The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.

 

21

 

 

SECTION 2.          LETTERS OF CREDIT

 

2.1           Letters of Credit.  (a) Subject to the terms and conditions
hereof, the Issuing Lender, in reliance on the agreements of the L/C
Participants set forth in Section 2.3, agrees to issue Letters of Credit, in
form and substance substantially as attached hereto as Exhibit A (or such other
form as shall be acceptable to the Issuing Lender acting reasonably) for the
account of the Borrower or any Subsidiary or Affiliate to support obligations of
the Borrower or any such Subsidiary or Affiliate, or to increase the amount of
such Letters of Credit on any Business Day that is at least 10 Business Days
prior to the Maturity Date; provided that (i) the Issuing Lender shall not
issue, or increase the amount of, any such Letter of Credit if, after giving
effect to such issuance, the L/C Exposure would exceed the Total Commitments,
(ii) the Issuing Lender shall not, without the consent of the Administrative
Agent and the L/C Participants, issue, or increase the amount of, any such
Letter of Credit denominated in Dollars if the L/C Exposure denominated in
Dollars would exceed $27,500,000 and (iii) the Issuing Lender shall not, without
the consent of the Administrative Agent and the L/C Participants, issue, or
increase the amount of, any such Letter of Credit denominated in Euros if the
L/C Exposure denominated in Euros would exceed the Euro Sublimit. The Letters of
Credit shall (i) be denominated in Dollars or Euros, (ii) have a minimum face
amount of $10,000 or €10,000, as applicable and a maximum face amount from time
to time not to exceed, unless otherwise consented to by the Administrative Agent
and the L/C Participants, (x) with respect to any Letters of Credit denominated
in Dollars, $27,500,000 and (y) with respect to any Letters of Credit
denominated in Euros, the Euro Sublimit, (iii) be subject to, at the applicable
beneficiary’s election, the ISP, the UCP or, subject to the consent of the
Issuing Lender, Other LC Rules (provided that upon election of the UCP or Other
LC Rules, the UCP or such Other LC Rules may not be modified to extend the
period of time for presentation of such Letters of Credit, unless, in each case,
the beneficiary shall otherwise require and the Issuing Lender shall so consent
(acting reasonably)) and (iv) expire no later than the date which is one year
after the date of issuance; provided that (x) each Letter of Credit may be
issued with a one-year initial term and may provide for the renewal thereof for
one or more additional periods of up to one year and (y) in no event may any
Letter of Credit expire later than the date that is five Business Days prior to
the Maturity Date.

 

(b)          The Issuing Lender shall not at any time be obligated to issue
Letters of Credit if such issuance would conflict with, or cause the Issuing
Lender or any L/C Participant to exceed any limits imposed by, any applicable
Requirement of Law.

 

(c)          Upon any reduction of the Total Commitments pursuant to Section 2.3
of the Pricing Agreement such that, after giving effect to such reduction, the
L/C Exposure exceeds the Total Commitments, the L/C Exposure denominated in
Dollars exceeds $27,500,000 (unless any such excess was consented to by the
Administrative Agent and the L/C Participants in accordance with Section 2.1(a))
or the L/C Exposure denominated in Euros exceeds the Euro Sublimit, the Borrower
shall deposit an amount equal to 100% of such excess in a cash collateral
account opened by the Administrative Agent for its benefit and for the benefit
of the L/C Participants and the Issuing Lender on terms and conditions
satisfactory to the Administrative Agent (it being understood that such cash
collateral shall be held as collateral security for the Credit Obligations on
terms consistent with those provided in Section 2.15). Other than any interest
earned on the investment of such deposit, which investments shall be made in
Permitted Investments (at the Borrower’s risk and expense), such deposits shall
not bear interest. Interest or profits, if any, on such investments shall
accumulate in such account.

 

(d)          On and as of the Closing Date, all letters of credit set forth on
Schedule 2.1 will constitute Letters of Credit under this Agreement and for
purposes hereof and will be deemed to have been issued for the account of the
Borrower on the Closing Date.

 

22

 

 

(e)          The Borrower may elect at any time to transfer any Letter of Credit
issued under this Agreement to the ABL Facility; provided that such transfer
shall not cause a breach of any provision under this Agreement and the Pricing
Agreement.

 

2.2           Procedure for Issuance, Increase or Extension of Each Letter of
Credit.  (a)(i) The Borrower may request that the Issuing Lender issue Letters
of Credit on or after the Closing Date by delivering to the Issuing Lender at
its address for notices specified herein an Application therefor. Upon receipt
of any Application, the Issuing Lender will process such Application in
accordance with its customary procedures and shall issue such Letter of Credit
requested thereby (but in no event shall the Issuing Lender be required to issue
such Letter of Credit earlier than three Business Days after its receipt of the
Application therefor, except as otherwise agreed by the Issuing Lender) by
issuing the original of such Letter of Credit to the beneficiary thereof or as
otherwise may be agreed to by the Issuing Lender and the Borrower.

 

(ii)          The Issuing Lender shall promptly furnish to the Administrative
Agent, which shall in turn promptly furnish to the L/C Participants, notice of
the issuance of each Letter of Credit (including the amount thereof).

 

(b)          The Borrower may request that the Issuing Lender extend the
expiration date of a Letter of Credit or increase (or, with the consent of the
beneficiary thereof, decrease) the face amount of an outstanding Letter of
Credit by delivering to the Issuing Lender a written request therefor at least
three Business Days in advance of the requested date of extension, increase or
decrease or such earlier time as may be agreed by the Issuing Lender in its sole
discretion. Any such request for an extension or increase shall for all purposes
hereof be treated as though the Borrower had requested issuance of a replacement
Letter of Credit (except that the Issuing Lender may, if it elects, issue a
notice of extension or increase in lieu of issuing a new Letter of Credit for
the outstanding Letter of Credit).

 

(c)          If any Letter of Credit shall provide for the automatic extension
of the expiration date thereof, unless the Issuing Lender gives notice to the
beneficiary of such Letter of Credit at least 30 days in advance of such
extension that such expiration date shall not be extended, then the Issuing
Lender shall allow such Letter of Credit to be extended unless (i) such
extension would cause the expiration date of such Letter of Credit to be later
than the fifth Business Day prior to the Maturity Date, in which case such
Letter of Credit shall be extended only until such fifth Business Day prior to
the Maturity Date or (ii) it shall have received, at least ten Business Days
prior to the date on which such notice of non-extension must be delivered under
such Letter of Credit (or such shorter period as may be acceptable to the
Issuing Lender) (x) notice from the Required L/C Participants (or the
Administrative Agent on their behalf) or (y) notice from the Borrower to the
Issuing Lender, in either case directing the Issuing Lender not to permit the
extension of such Letter of Credit (and the Issuing Lender shall not permit any
Letter of Credit to be automatically extended if it has received a timely notice
of the type described in the foregoing clause (x) or (y)).

 

23

 

 

2.3           L/C Participations.  (a) The Issuing Lender irrevocably agrees to
grant and hereby grants to each L/C Participant, and, to induce the Issuing
Lender to issue Letters of Credit, each L/C Participant irrevocably agrees to
accept and purchase and hereby accepts and purchases from the Issuing Lender, on
the terms and conditions set forth below, for such L/C Participant’s own account
and risk an undivided interest equal to such L/C Participant’s Commitment
Percentage in the Issuing Lender’s obligations and rights under and in respect
of each Letter of Credit and the amount of each draft paid by the Issuing Lender
thereunder. Each L/C Participant agrees that, if a draft is paid under any
Letter of Credit for which the Issuing Lender is not reimbursed in full by the
Borrower in accordance with the terms of this Agreement, such L/C Participant
shall pay to the Issuing Lender upon demand at the Issuing Lender’s address for
notices specified herein or specified by notice to all parties an amount equal
to such L/C Participant’s Commitment Percentage of the amount of such draft in
the applicable currency, or any part thereof, that is not so reimbursed. Each
L/C Participant’s obligation to pay such amount shall be absolute and
unconditional and shall not be affected by any circumstance, including (i) any
setoff, counterclaim, recoupment, defense or other right that such L/C
Participant may have against the Issuing Lender, the Borrower or any other
Person for any reason whatsoever, (ii) the occurrence or continuance of a
Default or an Event of Default or the failure to satisfy any of the other
conditions specified in Section 4, (iii) any adverse change in the condition
(financial or otherwise) of the Borrower, (iv) any breach of this Agreement or
any other Transaction Document by the Borrower, any other Loan Party or any
other L/C Participant or (v) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing.

 

(b)          If any amount required to be paid by any L/C Participant to the
Issuing Lender pursuant to Section 2.3(a) in respect of any unreimbursed portion
of any payment made by the Issuing Lender under any Letter of Credit is paid to
the Issuing Lender within three Business Days after the date such payment is
due, such L/C Participant shall pay to the Issuing Lender on demand an amount
equal to the product of (i) such amount, times (ii) a rate equal to the greater
of (x) (as to amounts in Dollars only) the daily average Federal Funds Effective
Rate during the period from and including the date such payment is required to
the date on which such payment is immediately available to the Issuing Lender
and (y) a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation, times (iii) a fraction the numerator
of which is the number of days that elapse during such period and the
denominator of which is 360. If any such amount required to be paid by any L/C
Participant pursuant to Section 2.3(a) is not made available to the Issuing
Lender by such L/C Participant within three Business Days after the date such
payment is due, the Issuing Lender shall be entitled to recover from such L/C
Participant, on demand, such amount with interest thereon calculated from such
due date at a rate per annum determined by the Issuing Lender. A certificate of
the Issuing Lender submitted to any L/C Participant with respect to any amounts
owing under this Section shall be conclusive in the absence of manifest error.

 

(c)          Whenever, at any time after the Issuing Lender has made payment
under any Letter of Credit and has received from any L/C Participant its pro
rata share of such payment in accordance with Section 2.3(a), the Issuing Lender
receives any payment related to such Letter of Credit (whether directly from the
Borrower or otherwise, including proceeds of collateral applied thereto by the
Issuing Lender), or any payment of interest on account thereof, the Issuing
Lender will distribute to such L/C Participant its pro rata share thereof;
provided, however, that in the event that any such payment received by the
Issuing Lender shall be required to be returned by the Issuing Lender, such L/C
Participant shall return to the Issuing Lender the portion thereof previously
distributed by the Issuing Lender to it.

 

2.4           Reimbursement Obligation of the Borrower.  If any draft is paid
under a Letter of Credit, the Borrower shall reimburse the Issuing Lender within
five Business Days after the Issuing Lender provides notice of such payment, or,
if earlier, the last Business Day on or prior to the Maturity Date, for the
amount of the draft so paid in accordance with the terms of this Agreement.
Interest shall be payable on such amount (a) from the date on which the relevant
draft is paid until the earlier of (i) payment in full, (ii) five Business Days
after the Issuing Lender provides notice of such payment and (iii) the last
Business Day on or prior to the Maturity Date, at a rate per annum equal to the
Applicable Rate and (b) thereafter, if not already paid, at a rate per annum
equal to the rate provided in Section 2.9(a) until paid in full.

 

24

 

 

2.5           Obligations Absolute; Liability of Indemnitees.  (a) The
Borrower’s obligations under Section 2.4 shall be absolute, unconditional and
irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
(and the Administrative Agent, the L/C Participant and the Issuing Lender and
their Related Parties shall not be liable for, and the rights and remedies of
the Administrative Agent, the L/C Participants, the Issuing Lender and their
Related Parties against the Borrower shall not be impaired by): (i) any lack of
validity or enforceability of any Letter of Credit or this Agreement, or any
term or provision therein or herein, (ii) honor of a presentation under any
Letter of Credit which on its face substantially complies with the terms of such
Letter of Credit; (iii) honor of a presentation of any Drawing Documents which
appear on their face to have been signed, presented or issued (X) by any
purported successor or transferee of any beneficiary or other party required to
sign, present or issue the Drawing Documents or (Y) under a new name of the
beneficiary; (iv) acceptance as a draft of any written or electronic demand or
request for payment under a Letter of Credit, even if nonnegotiable or not in
the form of a draft, and any disregard by the Issuing Lender of a requirement
that such draft, demand or request bear any or adequate reference to the Letter
of Credit; (v) the identity or authority of any presenter or signer of any
Drawing Document or the form, accuracy, genuineness, or legal effect of any
presentation under any Letter of Credit or of any Drawing Documents or any
statement therein being untrue or inaccurate in any respect; (vi) disregard of
any non-documentary conditions stated in any Letter of Credit; (vii) acting upon
any Instruction which such Person, in Good Faith, believes to have been given by
a Person or entity authorized to give such Instruction; (viii) any errors,
omissions, interruptions or delays in transmission or delivery of any message,
advice or document (regardless of how sent or transmitted) or for errors in
interpretation of technical terms or in translation; (ix) any delay by the
Issuing Lender or any other Person in giving or failing to give any notice; (x)
any acts, omissions or fraud by, or the solvency of, any beneficiary, any
nominated Person or any other Person; (xi) any breach of contract or dispute
between the beneficiary and the Borrower, any of the parties to the underlying
transaction or any other party to which such Letter of Credit may be
transferred; (xii) assertion or waiver of any provision of the UCP, ISP or Other
LC Rules which primarily benefits an issuer of a letter of credit, including,
any requirement that any Drawing Document be presented to it at a particular
hour or place; (xiii) payment to any paying or negotiating bank (designated or
permitted by the terms of the applicable Letter of Credit) claiming that it
rightfully honored or is entitled to reimbursement or indemnity under the
Standard Letter of Credit Practice applicable to it; (xiv) dishonor of any
presentation upon or during any Event of Default or for which the Borrower is
unable or unwilling to reimburse or indemnify the Issuing Lender (provided that
the Borrower acknowledges that if the Issuing Lender shall later be required to
honor the presentation, the Borrower shall be liable therefore in accordance
with Section 2.4 hereof); (xv) the Issuing Lender acting or failing to act as
required or permitted under Standard Letter of Credit Practice (or in the case
of other independent undertakings or guarantees, the UN Convention) applicable
to where it has issued, confirmed, advised or negotiated such Credit, as the
case may be; and (xvi) any other event of circumstance whatsoever, whether or
not similar to any of the foregoing, that might, but for the provisions of this
Section 2.5, constitute a legal or equitable discharge of, or provide a right of
setoff against, the Borrower’s obligations hereunder.

 

(b)          The Administrative Agent, the L/C Participants, the Indemnitees and
their respective Related Parties (other than the Issuing Lender) shall not have
any liability or responsibility by reason of or in connection with the issuance
or transfer of any Letter of Credit or any payment or failure to make any
payment thereunder (irrespective of any of the circumstances referred to in
Section 2.5(a)), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder) or any error in interpretation of technical terms.

 

25

 

 

(c)          Subject to Section 2.5(b), the liability of the Issuing Lender (or
any other Indemnitee) under, in connection with and/or arising out of the
Transaction Documents (or any pre-advice), regardless of the form or legal
grounds of the action or proceeding, shall be limited to any direct damages
suffered by the Borrower that are caused by the Issuing Lender’s gross
negligence or willful misconduct in (i) honoring a presentation that does not at
least substantially comply with a Letter of Credit, (ii) failing to honor a
presentation that strictly complies with a Letter of Credit or (iii) retaining
Drawing Documents presented under a Letter of Credit. In no event shall the
Issuing Lender be deemed to have failed to act with due diligence or reasonable
care if the Issuing Lender’s conduct is in accordance with Standard Letter of
Credit Practice or in accordance with this Agreement. The Borrower’s aggregate
remedies against the Issuing Lender and any Indemnitee for wrongfully honoring a
presentation under any Letter of Credit or wrongfully retaining honored Drawing
Documents shall in no event exceed the aggregate amount paid by the Borrower to
the Issuing Lender in respect of the honored presentation in respect of such
Letter of Credit under Section 2.4. Notwithstanding anything to the contrary
herein, the Issuing Lender and the other Indemnitees shall not, under any
circumstances whatsoever, be liable for any punitive, consequential, indirect or
special damages or losses regardless of whether the Issuing Lender or any
Indemnitee shall have been advised of the possibility thereof or of the form of
action in which such damages or losses may be claimed. If a Letter of Credit is
to be governed by a law other than that of the State of New York, the Issuing
Lender shall not be liable for any claims, suits, judgments, costs, losses,
fines, penalties, damages, liabilities, and expenses, including expert witness
fees and legal fees, charges and disbursements of any outside counsel
(collectively, “Costs”) resulting from any act or omission by the Issuing Lender
in accord with the UCP, the ISP or Other LC Rules, as applicable, and the
Borrower hereby indemnifies the Issuing Lender for all such Costs.

 

(d)          The Borrower shall notify the Issuing Lender of (i) any
noncompliance with any Instruction, any other irregularity with respect to the
text of any Letter of Credit or any amendment thereto or any claim of an
unauthorized, fraudulent or otherwise improper Instruction, within three (3)
Business Days of the Borrower’s receipt of a copy of such Letter of Credit or
amendment and (ii) any objection the Borrower may have to the Issuing Lender’s
honor or dishonor of any presentation under any Letter of Credit or any other
action or inaction taken or proposed to be taken by the Issuing Lender under or
in connection with this Agreement or any Letter of Credit, within three (3)
Business Days after the Borrower receives notice of the objectionable action or
inaction. The failure to so notify the Issuing Lender within said times shall
discharge the Issuing Lender from any loss or liability that the Issuing Lender
could have avoided or mitigated had it received such notice, to the extent that
the Issuing Lender could be held liable for damages hereunder; provided, that,
if the Borrower shall not provide such notice to the Issuing Lender within five
(5) Business Days of the date of receipt in the case of clause (i) or ten (10)
Business Days from the date of receipt in the case of clause (ii), the Issuing
Lender shall have no liability whatsoever for such noncompliance, irregularity,
action or inaction and the Borrower shall be precluded from raising such
noncompliance, irregularity or objection as a defense or claim against the
Issuing Lender. The Borrower’s acceptance or retention of a Drawing Document
presented under or in connection with any Letter of Credit (whether or not the
document is genuine) shall ratify the Issuing Lender’s honor of the presentation
and preclude the Borrower from raising a defense, set-off or claim with respect
to the Issuing Lender’s honor of such Letter of Credit. Bank shall not be
required to seek any waiver of discrepancies from the Borrower or to grant any
waiver of discrepancies which the Borrower approves or requests. The Issuing
Lender’s records of the content of any Instruction shall be conclusive absent
manifest error.

 

2.6           Letter of Credit Payments.  If any draft shall be presented for
payment under a Letter of Credit, the Issuing Lender shall promptly notify the
Borrower and the Administrative Agent of the date and amount thereof; provided
that if such draft is presented for payment after 2:00 p.m., New York City time,
the Issuing Lender may notify the Borrower the next succeeding Business Day.
Upon receipt of such notice, the Administrative Agent shall promptly notify each
L/C Participant thereof. The parties agree that, with respect to any documents
presented in respect of a Letter of Credit that appear on their face to be in
compliance with the terms of such Letter of Credit, the Issuing Lender may, in
its reasonable discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

 

26

 

 

2.7           Assertion of Rights; Electronic Transmission.  (a) To the extent
the Issuing Lender honors a presentation under any Letter of Credit for which
the Issuing Lender remains unpaid beyond the applicable due date (giving effect
to any applicable grace period), the Issuing Lender may assert rights of the
Borrower and the Borrower shall cooperate with the Issuing Lender in its
assertion of the Borrower’s rights, if any, against the beneficiary, the
beneficiary’s rights against the Borrower and any other rights that the Issuing
Lender may have by subordination, subrogation, reimbursement, indemnity or
assignment.

 

(b)          The Issuing Lender is authorized to accept and process the
Applications and any amendments, transfers, assignments of proceeds,
Instructions, consents, waivers and all documents relating to any Letter of
Credit or the Applications which are sent to the Issuing Lender by electronic
transmission, including SWIFT, electronic mail, telex, telecopy, telefax,
courier, mail or other computer generated telecommunications and such electronic
communication shall have the same legal effect as if written and shall be
binding upon and enforceable against the Borrower. The Issuing Lender may, but
shall not be obligated to, require authentication of such electronic
transmission or that the Issuing Lender receives original documents prior to
acting on such electronic transmission. If it is a condition of any Letter of
Credit that payment may be made upon receipt by the Issuing Lender of an
electronic transmission advising negotiation, the Borrower hereby agrees to
reimburse the Issuing Lender in accordance with the terms hereof for the amount
indicated in such electronic transmission advice, and further agrees to hold the
Issuing Lender harmless if the documents fail to arrive, or if upon the arrival
of the documents, the Issuing Lender should determine that the documents do not
comply with the terms and conditions of such Letter of Credit. The Issuing
Lender may transmit such Letter of Credit and any amendment thereto by SWIFT
message and thereby bind the Borrower directly and as indemnitor to the SWIFT
rules, including rules obligating the Borrower or the Issuing Lender to pay
charges.

 

2.8           Interest and Fees.  The Borrower agrees to pay interest and fees
in accordance with the Pricing Agreement.

 

2.9           Interest on Overdue Amounts.  (a) If all or a portion of any fee
or other amount payable hereunder or under the Pricing Agreement shall not be
paid when due (whether at the stated maturity, by acceleration or otherwise),
such overdue amount shall bear interest at a rate per annum equal to the sum of
(A) the Applicable Rate and (B) 2.0% from the date of such non-payment until
such amount is paid in full (as well after as before judgment).

 

(b)          Interest accruing pursuant to this Section shall be payable from
time to time on demand.

 

2.10         Computation of Fees and Interest.  (a) Fees and interest (including
on overdue amounts) payable pursuant hereto or the Pricing Agreement shall be
calculated on the basis of a 360-day year for the actual days elapsed, except
that, with respect to amounts the rate of interest on which is calculated on the
basis of the Prime Rate, the interest thereon shall be calculated on the basis
of a 365- (or 366-, as the case may be) day year for the actual days elapsed.
Any change in the fee rate or interest rate shall become effective as of the
opening of business on the day on which such change becomes effective.

 

(b)          Each determination of a fee rate or interest rate by the
Administrative Agent pursuant to any provision of this Agreement or the Pricing
Agreement shall be prima facie evidence that such amounts are correct.

 

27

 

 

2.11        Pro Rata Treatment and Payments.  (a) Each payment by the Borrower
on account of any facility fee shall be made pro rata according to the
respective Commitment Percentages of the relevant L/C Participants.

 

(b)          All payments to be made by the Borrower hereunder or under the
Pricing Agreement, whether on account of interest, fees or otherwise, shall be
made without setoff or counterclaim and shall be made prior to 2:00 p.m., New
York City time, on the due date thereof to the Administrative Agent, for the
account of the L/C Participants, at the Funding Office, in Dollars (or in the
case of any reimbursement of an L/C Disbursement denominated in Euros, Euros)
and in immediately available funds. The Administrative Agent shall distribute
such payments to each relevant L/C Participant promptly upon receipt in like
funds as received, net of any amounts owing by such L/C Participant pursuant to
Section 8.7. If any payment hereunder or under the Pricing Agreement becomes due
and payable on a day other than a Business Day, such payment shall be extended
to the next succeeding Business Day. In the case of any extension of any payment
of principal pursuant to the preceding sentence, interest thereon shall be
payable at the then applicable rate during such extension.

 

(c)          Unless the Administrative Agent shall have been notified in writing
by the Borrower prior to the date of any payment due to be made by the Borrower
hereunder or under the Pricing Agreement that the Borrower will not make such
payment to the Administrative Agent, the Administrative Agent may assume that
the Borrower is making such payment, and the Administrative Agent may, but shall
not be required to, in reliance upon such assumption, make available to the L/C
Participants their respective pro rata shares of a corresponding amount. If such
payment is not made to the Administrative Agent by the Borrower within three
Business Days after such due date, the Administrative Agent shall be entitled to
recover, on demand, from each L/C Participant to which any amount which was made
available pursuant to the preceding sentence, such amount with interest thereon
at the rate per annum equal to the Applicable Rate. Nothing herein shall be
deemed to limit the rights of the Administrative Agent or any L/C Participant
against the Borrower.

 

2.12       Increased Costs.  (a) If any Change in Law shall:

 

(i)          impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any L/C Participant or the Issuing Lender;

 

(ii)         subject any L/C Participant or the Issuing Lender to any Taxes
(other than (A) Indemnified Taxes imposed on or with respect to any payment made
by or on account of any obligation of any Loan Party under this Agreement or (B)
Excluded Taxes) on its loans, loan principal, letters of credit, commitments, or
other obligations, or its deposits, reserves, other liabilities or capital
attributable thereto; or

 

(iii)        impose on any L/C Participant or the Issuing Lender any other
condition affecting any Letter of Credit or any participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such L/C
Participant or the Issuing Lender of participating in, issuing or maintaining
such Letter of Credit or to reduce the amount of any sum received or receivable
by such L/C Participant or the Issuing Lender hereunder in respect of such
Letter of Credit or participation therein, then the Borrower will pay to such
L/C Participant or the Issuing Lender, as the case may be, such additional
amount or amounts as will compensate such L/C Participant or the Issuing Lender,
as the case may be, for such additional costs incurred or reduction suffered.

 

28

 

 

(b)          If any Change in Law regarding capital requirements has or would
have the effect of reducing the rate of return on such L/C Participant’s or the
Issuing Lender’s capital or on the capital of such L/C Participant’s or the
Issuing Lender’s holding company, if any, as a consequence of, in the case of
any L/C Participant, the participations in any Letter of Credit held by such L/C
Participant, or any Letter of Credit issued by the Issuing Lender, to a level
below that which such L/C Participant or the Issuing Lender or such L/C
Participant’s or the Issuing Lender’s holding company could have achieved but
for such Change in Law (taking into consideration such L/C Participant’s or the
Issuing Lender’s policies and the policies of such L/C Participant’s or the
Issuing Lender’s holding company with respect to capital adequacy), then from
time to time the Borrower will pay to such L/C Participant or the Issuing
Lender, as the case may be, such additional amount or amounts as will compensate
such L/C Participant or the Issuing Lender or such L/C Participant’s or the
Issuing Lender’s holding company for any such reduction suffered.

 

(c)          A certificate of an L/C Participant or the Issuing Lender setting
forth the amount or amounts necessary to compensate such L/C Participant or the
Issuing Lender or its holding company, as the case may be, as specified in
paragraph (a) or (b) of this Section shall be delivered to the Borrower and
shall be conclusive absent manifest error. The Borrower shall pay such L/C
Participant or the Issuing Lender, as the case may be, the amount shown as due
on any such certificate within 30 days after receipt thereof.

 

(d)          Failure or delay on the part of any L/C Participant or the Issuing
Lender to demand compensation pursuant to this Section shall not constitute a
waiver of such L/C Participant’s or the Issuing Lender’s right to demand such
compensation; provided that the Borrower shall not be required to compensate an
L/C Participant or the Issuing Lender pursuant to this Section for any increased
costs or reductions incurred more than 90 days prior to the date that such L/C
Participant or the Issuing Lender, as the case may be, notifies the Borrower of
the Change in Law giving rise to such increased costs or reductions and of such
L/C Participant’s or the Issuing Lender’s intention to claim compensation
therefor; provided, further, that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the 90-day period referred to
above shall be extended to include the period of retroactive effect thereof.

 

2.13         Taxes.  (a) Any and all payments by or on account of any obligation
of any Loan Party hereunder or under any other Transaction Document shall be
made free and clear of and without deduction for any Indemnified Taxes or Other
Taxes; provided that if any applicable Requirements of Law (as determined in the
good faith discretion of an applicable Withholding Agent (as defined below))
requires the deduction or withholding of any Indemnified Taxes or Other Taxes
from any such payment (including, for the avoidance of doubt, any such payment
made by the Borrower, the Administrative Agent or the Issuing Lender, or made or
received by any L/C Participant or a beneficial owner of any L/C Participant or
partner, member, beneficiary or settler of any L/C Participant), then (i) the
sum payable by the applicable Loan Party shall be increased as necessary so that
after making all such deductions (including deductions applicable to additional
sums payable under this Section) the applicable L/C Participant receives an
amount equal to the sum it would have received had no such deductions been made,
(ii) the Borrower, the Administrative Agent, the Issuing Lender, or the
applicable L/C Participant (any such person, a “Withholding Agent”) shall make
such deduction or withholding, and (iii) the Withholding Agent shall pay the
full amount deducted to the relevant Governmental Authority in accordance with
applicable Requirement of Law.

 

(b)          In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

 

29

 

 

(c)          The Borrower shall indemnify the Administrative Agent, each L/C
Participant and the Issuing Lender, within 30 days after written demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes paid by
the Administrative Agent, such L/C Participant or the Issuing Lender, as the
case may be, on or with respect to any payment by or on account of any
obligation of the Borrower hereunder (including Indemnified Taxes or Other Taxes
imposed on amounts payable under this Section) and any penalties, interest and
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by an L/C Participant or
the Issuing Lender, or by the Administrative Agent on its own behalf or on
behalf of an L/C Participant or the Issuing Lender, shall be conclusive absent
manifest error.

 

(d)          As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by the Borrower to a Governmental Authority, the Borrower shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

 

(e)          (i)          Each L/C Participant shall deliver to the Borrower
(with a copy to the Administrative Agent), on or before the date on which such
L/C Participant becomes an L/C Participant under this Agreement (and from time
to time thereafter upon the request of the Borrower), whichever of the following
is applicable:

 

(A)         duly completed copies of Internal Revenue Service Form W-8BEN;

 

(B)         duly completed copies of Internal Revenue Service Form W-8ECI;

 

(C)         duly completed copies of Internal Revenue Service Form W-9;

 

(D)         duly completed forms certifying that such L/C Participant is
eligible for a reduced rate of United States federal withholding tax under any
tax treaty; or

 

(E)         any other form prescribed by applicable Requirement of Law as a
basis for claiming exemption from or a reduction in United States federal
withholding tax duly completed together with such supplementary documentation as
may be prescribed by applicable Requirement of Law.

 

In addition, each L/C Participant agrees that it will deliver upon the
Borrower’s or the Administrative Agent’s request updated versions of the
foregoing, as applicable, whenever the previous certification has become
obsolete or inaccurate in any material respect, together with such other forms
as may be required by applicable Requirement of Law in order to confirm or
establish the entitlement of such L/C Participant to a continuing exemption from
United States federal withholding tax. Notwithstanding the foregoing, an L/C
Participant shall not be required to deliver any form pursuant to this Section
2.13(e) that such L/C Participant is not legally able to deliver.

 

Each Withholding Agent shall be entitled to rely on the forms (if any) provided
by an L/C Participant pursuant to this Section in making a determination of
whether any tax is an “Excluded Tax” and whether to withhold for United States
federal income tax purposes.

 

30

 

 

(ii)         If a payment made to an L/C Participant under this Agreement, the
Pricing Agreement or the Letters of Credit would be subject to U.S. federal
withholding Tax imposed by FATCA if such L/C Participant were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such L/C Participant
shall deliver to the Borrower and the Administrative Agent, at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent, such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower or the Administrative
Agent to comply with its obligations under FATCA, to determine that such L/C
Participant has or has not complied with such L/C Participant's obligations
under FATCA or to determine the amount to deduct and withhold from such payment.

 

(f)          If the Administrative Agent or an L/C Participant determines, in
its sole discretion, that it has received a refund of any Indemnified Taxes or
Other Taxes as to which it has been indemnified by the Borrower or with respect
to which the Borrower has paid additional amounts pursuant to this Section 2.13,
it shall pay over such refund to the Borrower (but only to the extent of
indemnity payments made, or additional amounts paid, by the Borrower under this
Section 2.13 with respect to the Indemnified Taxes or Other Taxes giving rise to
such refund), net of all out-of-pocket expenses of the Administrative Agent or
such L/C Participant and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund); provided, that the
Borrower, upon the request of the Administrative Agent or such L/C Participant,
agrees to repay the amount paid over to the Borrower (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such L/C Participant in the event the Administrative
Agent or such L/C Participant is required to repay such refund to such
Governmental Authority. This Section shall not be construed to require the
Administrative Agent or any L/C Participant to make available its tax returns
(or any other information relating to its taxes which it deems confidential) to
the Borrower or any other Person.

 

(g)          Each L/C Participant and Issuing Lender shall severally indemnify
the Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such L/C Participant or Issuing Lender (but
only to the extent that the Borrower has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Borrower to do so), (ii) any Taxes attributable to such L/C
Participant’s failure to comply with the provisions of Section 9.6(c)(i)
relating to the maintenance of a Participant Register and (iii) any Excluded
Taxes attributable to such L/C Participant or Issuing Lender, in each case, that
are payable or paid by the Administrative Agent in connection with this
Agreement, the Pricing Agreement or any Letters of Credit, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any L/C Participant or Issuing Lender by the Administrative Agent shall be
conclusive absent manifest error. Each L/C Participant and Issuing Lender hereby
authorizes the Administrative Agent to set off and apply any and all amounts at
any time owing to such L/C Participant and Issuing Lender under this Agreement,
the Pricing Agreement or any Letters of Credit or otherwise payable by the
Administrative Agent to the L/C Participant or Issuing Lender from any other
source against any amount due to the Administrative Agent under this paragraph
(g).

 

(h)          The agreements in this Section shall survive the termination of
this Agreement and all amounts payable under this Agreement.

 

31

 

 

2.14         Change of Office.  The Issuing Lender and each L/C Participant
agree that, upon the occurrence of any event giving rise to the operation of
Section 2.12 or 2.13(a) with respect to the Issuing Lender or such L/C
Participant, as applicable, the Issuing Lender or such L/C Participant, as
applicable, will use reasonable efforts (subject to overall policy
considerations of the Issuing Lender or such L/C Participant, as applicable) to
designate another office for the issuance of any Letters of Credit or the
funding by L/C Participants of participations in accordance with Section 2.3(a)
affected by such event with the object of avoiding the consequences of such
event; provided, that such designation is made on terms that, in the sole
judgment of the Issuing Lender or such L/C Participant, as applicable, cause the
Issuing Lender or such L/C Participant, as applicable, and its applicable
office(s) to suffer no economic, legal or regulatory disadvantage, and provided,
further, that nothing in this Section shall affect or postpone any of the
obligations of the Borrower or the rights of the Issuing Lender or any L/C
Participant pursuant to Section 2.12 or 2.13(a).

 

2.15         Change of Control.  Upon the occurrence of a Change of Control, the
Borrower shall, within 30 days after such occurrence, offer (a “Change of
Control Offer”) to deposit in a cash collateral account (the “Cash Collateral
Account”) with the Administrative Agent for its benefit and for the benefit of
the L/C Participants an amount equal to 100% of the sum of the aggregate then
undrawn and unexpired amount of Letters of Credit plus any then accrued and
unpaid fees (including amounts owed under Section 2 of the Pricing Agreement)
(the “Cash Collateral Amount”), which offer shall be accepted (or rejected)
within five Business Days of such offer by the Required L/C Participants and
shall be deemed rejected if not accepted within such five Business Day period.
Within five Business Days of acceptance of the Change of Control Offer, the
Borrower shall deposit the Cash Collateral Amount in the Cash Collateral
Account. The Cash Collateral Amount in the Cash Collateral Account shall be held
by the Administrative Agent as collateral for the payment and performance of the
Borrower’s obligations under this Agreement and shall be applied by the
Administrative Agent to the payment of drafts drawn under such Letters of
Credit, and the unused portion thereof after such Letters of Credit shall have
expired or been fully drawn upon, if any, shall be applied to repay other
obligations of the Borrower then due and payable hereunder and under the other
Transaction Documents. Within five Business Days after such Letters of Credit
shall have expired or been fully drawn upon, all Reimbursement Obligations shall
have been satisfied and all other obligations of the Borrower hereunder and
under the other Transaction Documents shall have been paid in full, the balance,
if any, in the Cash Collateral Account shall be returned to the Borrower (or
such other Person as may be lawfully entitled thereto). The Administrative Agent
shall have exclusive dominion and control, including the exclusive right of
withdrawal, over the Cash Collateral Account and the Borrower hereby grants the
Administrative Agent a security interest in the Cash Collateral Account. Other
than any interest earned on the investment of such deposits, which investments
shall be as described in clauses (a) through (e) of Permitted Investments (at
the Borrower’s risk and expense), such deposits shall not bear interest.
Interest or profits, if any, on such investments shall accumulate in the Cash
Collateral Account.

 

2.16         Pricing Agreement.  The L/C Participants hereby acknowledge, and
agree to, the terms of the Pricing Agreement.

 

2.17         Replacement of L/C Participants.  If any L/C Participant requests
compensation under Section 2.12 or if the Borrower is required to pay any
additional amount to any L/C Participant or any Governmental Authority for the
account of any L/C Participant pursuant to Section 2.13, then the Borrower may,
at its sole expense and effort, upon notice to such L/C Participant and the
Administrative Agent, require such L/C Participant to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in Section 9.6), all its interests, rights and obligations under this Agreement
to an assignee that shall assume such obligations (which assignee may be another
L/C Participant, if a L/C Participant accepts such assignment); provided that
(i) the Borrower shall have received the prior written consent of the
Administrative Agent and the Issuing Lender, which consent shall not
unreasonably be withheld or delayed, (ii) such L/C Participant shall have
received payment of all amounts owing to it hereunder and (iii) in the case of
any such assignment resulting from a claim for compensation under Section 2.12
or payments required to be made pursuant to Section 2.13, such assignment will
result in a reduction in such compensation or payments. A L/C Participant shall
not be required to make any such assignment and delegation if, prior thereto, as
a result of a waiver by such L/C Participant or otherwise, the circumstances
entitling the Borrower to require such assignment and delegation cease to apply.

 

32

 

 

2.18         Cash Collateralization.  If on any Calculation Date, the L/C
Exposure exceeds the Total Commitments, the Borrower shall, on such date,
reimburse any outstanding L/C Disbursements or cash collateralize the L/C
Exposure in accordance with the provisions of Section 2.15 such that, after
giving effect to such reimbursement and/or cash collateralization, the L/C
Exposure does not exceed the Total Commitments.

 

SECTION 3.          REPRESENTATIONS AND WARRANTIES

 

To induce the Administrative Agent, the L/C Participants and the Issuing Lender
to enter into this Agreement and to issue or participate in any Letter of
Credit, each of Holdings and the Borrower, hereby represents and warrants to the
Administrative Agent and each L/C Participant that:

 

3.1           Organization; Powers.  Each Group Member is duly organized,
validly existing and, if applicable, in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required.

 

3.2           Authorization; Enforceability.  The Transactions are within the
powers of each Group Member and have been duly authorized by all necessary
actions. The Transaction Documents to which each Loan Party is a party have been
duly executed and delivered by such Loan Party and constitute a legal, valid and
binding obligation of such Loan Party, enforceable in accordance with its terms,
subject to Legal Reservations.

 

3.3           Disclosure.  Each Group Member has disclosed to the L/C
Participants all agreements, instruments and corporate or other restrictions to
which it is subject, and all other matters known to it, that, individually or in
the aggregate, could reasonably be expected to result in a Material Adverse
Effect. No reports, financial statements, certificates or other information
furnished by or on behalf of Holdco or any of its Subsidiaries to the
Administrative Agent or any L/C Participant in connection with the negotiation
of this Agreement or any other Transaction Document (as modified or supplemented
by other information so furnished) contained when furnished any material
misstatement of fact or omitted when furnished to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that, with respect to
projected financial information, the Loan Parties represent only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time delivered and, if such projected financial information
was delivered prior to the Closing Date, as of the Closing Date (it being
understood that projections are inherently uncertain and that actual results may
differ from the projections and such difference may be material).

 

3.4           Financial Condition; No Material Adverse Change.

 

(a)           The Holdco Group has furnished the L/C Participants with copies of
the (i) audited consolidated and consolidating financial statements of the
Business for the fiscal years ended December 31, 2008, December 31, 2009 and
December 31, 2010 and (ii) the unaudited consolidated and consolidating
financial statements of the Business for the fiscal quarter ended March 31,
2011. Such financial statements present fairly, in accordance with GAAP, the
financial condition and results of operations of the Business, on a consolidated
basis as of such dates and for each such period; such financial statements
disclose all liabilities, direct or contingent, of the Business, as of the date
thereof required to be disclosed by GAAP; such financial statements were
prepared in a manner consistent with GAAP; and such quarterly financial
statements are subject to normal year-end adjustments and the absence of
footnotes.

 

33

 

 

(b)           No event, change or condition has occurred that has had, or could
reasonably be expected to have, a Material Adverse Effect, since December 31,
2010.

 

3.5           Capitalization and Subsidiaries.  Schedule 3.5 sets forth, as of
the Closing Date, (a) a correct and complete list of the name and relationship
to Holdco of each Group Member, (b) a true and complete listing of each class of
authorized Equity Interests of each Group Member, of which all of such Equity
Interests are validly issued, outstanding, fully paid and non-assessable, and
owned beneficially and of record by the Persons identified on Schedule 3.5, and
(c) the type of entity of each Group Member. All of such issued and outstanding
Equity Interests have been (to the extent such concepts are relevant with
respect to such ownership interests) duly authorized and issued and is fully
paid and non-assessable. Each of Holdco’s Domestic Subsidiaries is a Loan Party.

 

3.6           Government Approvals; No Conflicts.  The Transactions (a) do not
require any material consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except such as have been obtained
or made or as disclosed on Schedule 3.6 and are in full force and effect and
except for filings necessary to perfect Liens created pursuant to the Loan
Documents, (b) will not violate any material Requirement of Law (including,
without limitation, Regulations T, U or X of the Board) applicable to any Group
Member, (c) except as set forth on Schedule 3.6, to the knowledge of each Group
Member, will not violate or result in a material default under any indenture,
agreement or other instrument binding upon any Group Member or its assets, or
give rise to a right thereunder to require any payment to be made by any Group
Member, and (d) will not result in the creation or imposition of any Lien on any
asset of any Group Member except Liens created pursuant to the Loan Documents or
the Secured Notes Documents.

 

3.7           Compliance with Law; No Default.  (a) Except for matters which
could not reasonably be expected to have a Material Adverse Effect, each Group
Member is in compliance with all material Requirements of Law applicable to it
or its property and all indentures, agreements and other instruments binding
upon it or its property and (b) each Group Member is in compliance with all
foreign and domestic laws, rules and regulations (including the Patriot Act)
foreign exchange control regulations, foreign asset control regulations and
other trade related regulations) now or hereafter applicable to each Letter of
Credit, the transactions underlying such Letter of Credit or the Borrower’s
execution, delivery and performance of this Agreement. No Default has occurred
and is continuing.

 

3.8           Litigation and Environmental Matters.

 

(a)           Other than set forth on Schedule 3.8, there are no actions, suits
or proceedings pending or, to the knowledge of the Borrower, threatened against
or affecting the Holdco Group or any of its properties, before any court or
governmental department, commission, board, bureau, agency or instrumentality,
domestic or foreign, which is reasonably likely to be determined adversely and,
if so determined adversely would have a Material Adverse Effect.

 

(b)           Except for matters which could not reasonably be expected to have
a Material Adverse Effect (i) the operations of the Loan Parties comply in all
material respects with all applicable Environmental Laws; (ii) to the knowledge
of each of Holdings and the Borrower, none of the operations of the Loan Parties
is the subject of any Federal or state investigation evaluating, or any third
party claim regarding, the need for remedial action involving an expenditure by
the Loan Parties to respond to a release of any Hazardous Materials into the
environment; and (iii) to the knowledge of each of Holdings and the Borrower,
the Loan Parties do not have any material Environmental Liability.

 

34

 

 

3.9           Insurance.  All policies of insurance of any kind or nature owned
by or issued to the Holdco Group, including, without limitation, policies of
life, fire, theft, product liability, public liability, property damage, other
casualty, employee fidelity, workers’ compensation, employee health and welfare,
title, property and liability insurance, are or will be in full force and effect
as of the Closing Date and at all times thereafter and are of a nature and
provide such coverage as is sufficient for and customarily carried by companies
of the size and character of the Business.

 

3.10          Taxes.  Each Group Member has timely filed or caused to be filed
all Tax returns and reports required to have been filed and has paid or caused
to be paid all Taxes required to have been paid by it, except (a) Taxes that are
being contested in good faith by appropriate proceedings and for which such
Group Member has set aside on its books adequate reserves or (b) to the extent
that the failure to do so could not reasonably be expected to have a Material
Adverse Effect. No tax liens have been filed and no claims are being asserted
with respect to any such taxes.

 

3.11         Use of Proceeds.  The Letters of Credit shall be used for working
capital and for other general corporate purposes of the Loan Parties.

 

3.12         Labor Relations.

 

(a)           Except as disclosed on Schedule 3.12(a), no Group Member is
presently a party to any collective bargaining agreement or other similar
contract.

 

(b)           Except as disclosed on Schedule 3.12(b) and for matters which, in
the aggregate, if determined adversely to the Holdco Group, would not have a
Material Adverse Effect, there is not presently pending and, to the best
knowledge of the Borrower, there is not threatened any of the following:

 

(i)           any strike, slowdown, picketing, work stoppage or other labor
dispute;

 

(ii)          any proceeding against or affecting the Holdco Group relating to
the alleged violation of any applicable law pertaining to labor relations or
before the National Labor Relations Board, the Equal Employment Opportunity
Commission, or any comparable governmental body, organizational activity, or
other labor or employment dispute against or affecting the Holdco Group;

 

(iii)         any lockout of any employees by any Group Member;

 

(iv)         any application for the certification of collective bargaining
representation; or

 

(v)           any failure by any Group Member to comply with all applicable law
relating to employment, equal employment opportunity, nondiscrimination,
immigration, wages, hours, benefits collective bargaining, the payment of social
security and similar taxes, occupational safety and health, and plant closing.

 

35

 

 

3.13         ERISA.  No ERISA Event has occurred or is reasonably expected to
occur that, together with all other ERISA Events that have occurred or are
reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect.

 

3.14         Investment Company Status.  No Loan Party and no Subsidiary of a
Loan Party is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940, as amended.

 

3.15         Properties.

 

(a)           As of the Closing Date, Schedule 3.15(a) sets forth the address of
each parcel of real property that is owned or leased by each Loan Party and, in
the case of each leased real property, lists the applicable leases, subleases,
and any amendments, supplements or modifications thereof, and all recorded
copies, memoranda, short forms and all nondisturbance agreements relating
thereto. Each of such leases and subleases is valid and enforceable in
accordance with its terms and is in full force and effect, and no default by any
party to any such lease or sublease exists, except, in each case, as could not
reasonably be expected to have a Material Adverse Effect. Each Group Member has
good and indefeasible title to, or valid leasehold interests in, all its real
and personal property, free of all Liens other than those permitted by Section
6.3, except where the failure to have such good and indefeasible title or such
valid leasehold interests could not reasonably be expected to have a Material
Adverse Effect.

 

(b)           Each Group Member owns, or is licensed to use, all trademarks,
tradenames, copyrights, patents and other intellectual property necessary to its
business as currently conducted. To the best of the Borrower’s knowledge, the
use thereof by the Holdco Group does not infringe in any material respect upon
the rights of any other Person.

 

3.16         Solvency.  Immediately after the consummation of the Transactions
to occur on the Closing Date, each Loan Party will be Solvent.

 

SECTION 4.          CONDITIONS PRECEDENT

 

4.1           Closing Conditions.  The agreement of the Issuing Lender to issue
Letters of Credit on the Closing Date is subject to the satisfaction in
accordance with Section 9.1 of the following conditions precedent:

 

(a)          Transaction Documents. The Administrative Agent shall have received
(i) this Agreement executed and delivered by the Administrative Agent, each L/C
Participant and the Borrower and (ii) the Pricing Agreement executed and
delivered by the Administrative Agent and the Borrower.

 

(b)          Financial Statements. The L/C Participants shall have received the
financial statements referenced in Section 3.4.

 

(c)          Approvals. All governmental and third party approvals necessary in
connection with the execution, delivery and performance by the Borrower of the
Transaction Documents shall have been obtained and be in full force and effect,
and all applicable waiting periods shall have expired without any action being
taken or threatened by any competent authority that would restrain, prevent or
otherwise impose adverse conditions on the financing contemplated hereby.

 

(d)          Fees. The L/C Participants and the Administrative Agent shall have
received all fees required to be paid, if any (including all amounts payable
pursuant to Section 2 of the Pricing Agreement), and all expenses then due and
payable pursuant to Section 9.5 for which invoices have been presented at least
two Business Days in advance (including the reasonable fees, expenses and
disbursements of legal counsel), on or before the Closing Date.

 

36

 

 

(e)          Closing Certificate; Certified Certificate of Incorporation; Good
Standing Certificates. The Administrative Agent shall have received (i) a
customary closing certificate of each Loan Party, dated as of the Closing Date,
in form and substance reasonably satisfactory to the Administrative Agent and
with appropriate insertions and attachments, including the certificate of
incorporation of each Loan Party that is a corporation certified by the relevant
authority of the jurisdiction of organization of such Loan Party, and (ii) a
long-form good standing certificate for each Loan Party from its jurisdiction of
organization.

 

(f)          Legal Opinions. The Administrative Agent shall have received the
legal opinion of Lowenstein Sandler PC, in form and substance reasonably
satisfactory to the Administrative Agent. Such legal opinion shall cover such
other matters incident to the transactions contemplated by the Transaction
Documents as the Administrative Agent may reasonably require.

 

(g)          Reserved.

 

(h)          Guaranty. The Administrative Agent shall have received the Guaranty
executed and delivered by the Administrative Agent and each Guarantor as of the
Closing Date.

 

(i)           Representations and Warranties. Each of the representations and
warranties made by any Loan Party in or pursuant to the Transaction Documents
shall be true and correct in all material respects on and as of such date as if
made on and as of such date.

 

(j)          No Default. No Default or Event of Default shall have occurred and
be continuing on such date or after giving effect to the issuance of any Letter
of Credit requested to occur on such date.

 

4.2          Conditions Precedent to Ongoing Availability.  The agreement of the
Issuing Lender to issue, extend or increase Letters of Credit at any time after
the Closing Date is subject to satisfaction of the following conditions
precedent:

 

(a)          Representations and Warranties. Each of the representations and
warranties made by any Loan Party in or pursuant to the Transaction Documents
shall be true and correct in all material respects on and as of such date as if
made on and as of such date.

 

(b)          No Default. No Default or Event of Default shall have occurred and
be continuing on such date or after giving effect to the issuance of any Letter
of Credit requested to occur on such date.

 

SECTION 5.          AFFIRMATIVE COVENANTS

 

Until all Letters of Credit have expired or been terminated and the principal of
and interest on the Credit Obligations and all fees payable under any
Transaction Documents shall have been paid in full, each of Holdings and the
Borrower covenants and agrees with the L/C Participants that:

 

5.1          Financial Statements and Other Information.  The Borrower will
furnish to the Administrative Agent and each of the L/C Participants:

 

37

 

 

(a)          as soon as available and in any event within 90 days after the end
of each fiscal year of Holdco, the audited consolidated and unaudited
consolidating balance sheets of the Holdco Group and related consolidated and
consolidating statements of operations, stockholders’ equity and cash flows as
of the end of and for such year, setting forth in each case in comparative form
the figures for the previous fiscal year, such consolidated statements reported
on by independent public accountants of recognized national standing (without a
“going concern” or like qualification or exception and without any qualification
or exception as to the scope of such audit) to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition and results of operations of the Holdco Group on a consolidated basis
in accordance with GAAP consistently applied.

 

(b)          as soon as available and in any event within 45 days after the end
of each of the first three fiscal quarters of each fiscal year of Holdco, the
consolidated and consolidating balance sheets of the Holdco Group and related
statements of operations, stockholders’ equity and cash flows as of the end of
and for such fiscal quarter and the then elapsed portion of the fiscal year,
setting forth in each case in comparative form the figures for (or, in the case
of the balance sheet, as of the end of) the corresponding period or periods of
the previous fiscal year, all certified by a Financial Officer of Holdco as
presenting fairly in all material respects the financial condition and results
of operations of the Holdco Group on a consolidated basis in accordance with
GAAP consistently applied subject to normal year-end audit adjustments and the
absence of footnotes;

 

(c)          concurrently with any delivery of financial statements under (a) or
(b) above, a certificate of a Financial Officer of Holdco in substantially the
form of Exhibit E (i) certifying that no Default or Event of Default has
occurred, or, if such a Default or Event of Default or event has occurred,
specifying the nature and extent thereof and any corrective action taken or
proposed to be taken with respect thereto and (ii) setting forth computations in
detail reasonably satisfactory to the Administrative Agent demonstrating
compliance with the provisions of Section 6.12, if applicable; provided that for
any fiscal year and quarter in which the Borrower is not subject to the
provisions of Section 6.12, the requirements under this paragraph (c) shall be
satisfied by the delivery of a copy of the compliance certificate provided by
the Borrower or Holdco under the ABL Facility;

 

(d)          promptly after the same become publicly available, except to the
extent available on the website of the SEC at http://www.sec.gov, copies of all
periodic and other reports, proxy statements and other materials filed by it
with the Securities and Exchange Commission, or any governmental authority
succeeding to any of or all the functions of said commission, or with any
national securities exchange;

 

(e)          promptly after the request by any L/C Participant, all
documentation and other information that such L/C Participant reasonably
requests in order to comply with its ongoing obligations under applicable “know
your customer” and anti-money laundering rules and regulations, including the
Patriot Act; and

 

(f)          promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of Holdco Group, or
compliance with the terms of any material loan or financing agreements as the
Administrative Agent, at the request of any L/C Participant, may reasonably
request.

 

5.2          Notice of Material Events. The Borrower will furnish to the
Administrative Agent and each L/C Participant prompt notice of the following:

 

(a)          the occurrence of any Default;

 

38

 

 

(b)          receipt of any notice of any investigation by any Governmental
Authority or any litigation or proceeding commenced or threatened against any
Group Member that (i) seeks damages in excess of $15,000,000, (ii) seeks
injunctive relief, (iii) is asserted or instituted against any Plan, its
fiduciaries or its assets, (iv) alleges criminal misconduct by any Group Member,
(v) contests any tax, fee, assessment, or other governmental charge in excess of
$10,000,000, or (vi) involves any product recall that results in, or could
reasonably be expected to result in, a Material Adverse Effect;

 

(c)           as soon as available and in any event (A)within 30 days after a
Loan Party or any of its ERISA Affiliates knows or has reason to know that any
Termination Event described in clause (i) of the definition of Termination Event
with respect to any Single Employer Plan of such Loan Party or such ERISA
Affiliate has occurred and (B)within 10 days after a Loan Party or any of its
ERISA Affiliates knows or has reason to know that any other Termination Event
with respect to any such Plan has occurred, a statement of a Financial Officer
of the Borrower describing the full details of such Termination Event;

 

(d)          the occurrence of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
liability of the Holdco Group in an aggregate amount exceeding $10,000,000;

 

(e)          promptly and in any event within 10 days after receipt thereof by
any Loan Party or any of its ERISA Affiliates from the PBGC, copies of each
notice received by the Borrower or any such ERISA Affiliate of the PBGC’s
intention to terminate any Single Employer Plan of such Loan Party or such ERISA
Affiliate or to have a trustee appointed to administer any such Plan;

 

(f)          if requested by the Administrative Agent, promptly and in any event
within 30 days after the filing thereof with the Internal Revenue Service,
copies of each Schedule B (Actuarial Information) to the annual report (Form
5500 Series) with respect to each Single Employer Plan of any Loan Party or any
of its ERISA Affiliates;

 

(g)          within 10 days after notice is given or required to be given to the
PBGC under Section 302(f)(4)(A) of ERISA of the failure of any Loan Party or any
of its ERISA Affiliates to make timely payments to a Plan, a copy of any such
notice filed;

 

(h)          promptly and in any event within 10 days after receipt thereof by
any Loan Party or any ERISA Affiliate from a Multiemployer Plan sponsor, a copy
of each notice received by any Loan Party or any ERISA Affiliate concerning (A)
the imposition of Withdrawal Liability by a Multiemployer Plan, (B) the
determination that a Multiemployer Plan is, or is expected to be, in
reorganization within the meaning of Title IV of ERISA, (C) the termination of a
Multiemployer Plan within the meaning of Title IV of ERISA, or (D) the amount of
liability incurred, or which may be incurred, by any Loan Party or any ERISA
Affiliate in connection with any event described in clause (A), (B) or (C)
above; and

 

(i)          any other development that results in, or could reasonably expected
to result in, a Material Adverse Effect.

 

5.3          Existence; Conduct of Business.  Each Group Member will (i) do or
cause to be done (A) all things necessary to preserve, renew and keep in full
force and effect its legal existence and (B) all commercially reasonable things
necessary to preserve, renew and keep in full force and effect the rights,
qualifications, licenses, permits, franchises, governmental authorizations,
intellectual property rights, licenses and permits necessary and material to the
conduct of its business, and maintain all requisite authority to conduct its
business in each jurisdiction in which its business is conducted; provided that
the foregoing shall not prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 6.2 and (ii) carry on and conduct its
business in substantially the same manner and in substantially the same fields
of enterprise as it is presently conducted, except in each case where the
failure to do so (x) is no longer necessary, in the reasonable judgment of
Holdco and (y) could not, in the aggregate, reasonably be expected to have a
Material Adverse Effect.

 

39

 

 

5.4           Insurance.  Each Group Member will maintain with financially sound
and reputable carriers having a financial strength rating of at least A- by A.M.
Best Company insurance in such amounts (with no greater risk retention) and
against such risks and such other hazards, as is customarily maintained by
companies of established repute engaged in the same or similar businesses
operating in the same or similar locations. The Loan Parties will furnish to the
L/C Participants, upon request of the Administrative Agent, information in
reasonable detail as to the insurance so maintained.

 

5.5           Payment of Obligations.  Each Group Member will pay or discharge
all Material Indebtedness and all other material liabilities and obligations,
including Taxes, before the same shall become delinquent or in default, except
where (a) the validity or amount thereof is being contested in good faith by
appropriate proceedings, (b) the Group Member has set aside on its books
adequate reserves with respect thereto in accordance with GAAP and (c) the
failure to make payment pending such contest could not reasonably be expected to
result in a Material Adverse Effect.

 

5.6           Compliance With Laws.  Each Group Member will comply with all
Requirements of Law applicable to it or its property, except where the failure
to do so, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect.

 

5.7           Maintenance of Properties.  Each Group Member will keep and
maintain all property material to the conduct of its business in good working
order and condition, ordinary wear and tear excepted.

 

5.8           Books and Records; Inspection Rights.  Each Group Member will:

 

(a)           maintain or cause to be maintained at all times true and complete
books and records in a manner consistent with GAAP of their operations; and
provide the Administrative Agent and its representatives access to all such
books and records during regular business hours, in order that the
Administrative Agent may upon reasonable prior notice examine and make abstracts
from such books, accounts, records and other papers for the purpose of verifying
the accuracy of the various reports, delivered by the Loan Parties to the
Administrative Agent or the L/C Participants pursuant to this Agreement or for
otherwise ascertaining compliance with this Agreement.

 

(b)           permit any representatives designated by the Administrative Agent
or any L/C Participant (including employees of the Administrative Agent, any L/C
Participant or any consultants, accountants, lawyers and appraisers retained by
the Administrative Agent), upon reasonable prior notice, to visit and inspect
its properties, to examine and make extracts from its books and records and to
discuss its affairs, finances and condition with its officers and independent
accountants, all at such reasonable times and as often as reasonably requested.

 

(c)           grant access to and the right to inspect all final reports, final
audits and other similar internal information of the Holdco Group relating to
environmental matters upon reasonable notice, and obtain any third party
verification of matters relating to compliance with Environmental Laws and
regulations reasonably requested by the Administrative Agent at any time and
from time to time; provided, however, that access to materials protected by
attorney-client privilege need not be provided.

 

5.9           [Reserved].

 

40

 

 

5.10         [Reserved].

 

5.11         Additional Guarantors.  Subject to applicable law, (i) Holdco shall
cause each of its Domestic Subsidiaries formed or acquired after the date of
this Agreement to become a Loan Party by executing an assumption agreement to
the Guaranty in form and substance satisfactory to the Administrative Agent and
(ii) Holdings shall cause any Person that Guarantees the ABL Facility to become
a Loan Party hereunder. Upon execution and delivery thereof, each such Person
shall automatically become a Subsidiary Guarantor and thereupon shall have all
of the rights, benefits, duties, and obligations in such capacity under the
Transaction Documents.

 

SECTION 6.          NEGATIVE COVENANTS

 

Until all Letters of Credit have expired or terminated and the principal of and
interest on the Credit Obligations and all fees, expenses and other amounts
payable under any Transaction Document have been paid in full, each of Holdings
and the Borrower covenants and agrees with the L/C Participants that:

 

6.1           Liens.  No Group Member will create, incur, assume or suffer to
exist any Lien on any asset now owned or hereafter acquired by it, other than:

 

(a)          Liens on any property or any assets of any Group Member existing on
the ABL Closing Date as reflected on Schedule 6.1; provided that (i) such Lien
shall not apply to any other property or asset of such Group Member (other than
after acquired property affixed thereto or incorporated therein and proceeds or
products thereof) and (ii) such Lien shall secure only those obligations which
it secures on the date hereof and Permitted Refinancing Indebtedness with
respect thereto;

 

(b)          Liens created pursuant to the Loan Documents or the Secured Notes
Documents;

 

(c)          Permitted Liens;

 

(d)          Liens on fixed or capital assets acquired, constructed, repaired or
improved by any Group Member; provided that (i) such security interests secure
Indebtedness permitted by Section 6.3(d), (ii) such security interests and the
Indebtedness secured thereby are incurred prior to or within 180 days after such
acquisition or the completion of such construction or improvement and (iii) such
security interests shall not apply to any other property or assets of such Group
Member;

 

(e)          Liens arising from precautionary UCC financing statements regarding
operating leases;

 

(f)          Liens existing on any property or asset prior to the acquisition
thereof by any Group Member (including, without limitation, in connection with a
Permitted Acquisition) or existing on any property or asset of any Person that
becomes a Group Member after the date hereof prior to the time such Person
becomes a Group Member; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Group Member, as the case may be, (ii) such Lien shall not apply to any other
property or assets of such Group Member (other than after acquired property
affixed thereto or incorporated therein and proceeds or products thereof) and
(iii) such Lien shall secure only those obligations which it secures on the date
of such acquisition or the date such Person becomes a Group Member, as the case
may be and Permitted Refinancing Indebtedness with respect thereto;

 

41

 

 

(g)          Liens of a collecting bank arising in the ordinary course of
business under Section 4-208 of the Uniform Commercial Code in effect in the
relevant jurisdiction covering only the items being collected upon;

 

(h)          Liens securing obligations owing to a Group Member;

 

(i)           Liens on property of any Foreign Subsidiary, which Liens secure
Indebtedness of the applicable Foreign Subsidiary permitted under Section
6.3(g);

 

(j)           Liens on property (i) of any Subsidiary that is not a Loan Party
and (ii) that does not constitute ABL Collateral, which Liens secure
Indebtedness of the applicable Subsidiary permitted under Section 6.3 (other
than Section 6.3(g));

 

(k)          Liens on cash collateral securing letters of credit permitted under
Section 6.3(n);

 

(l)          other Liens so long as neither the value of the property subject to
such Liens, nor the Indebtedness and other obligations secured thereby, exceed
$25,000,000 in the aggregate; and

 

(m)         Liens on the ABL Collateral securing Indebtedness permitted under
clause (ii) or clause (iii) of Section 6.3(b)or under Section 6.3(q).

 

6.2          Fundamental Changes.

 

(a)          No Group Member will merge into or consolidate with any other
Person, or permit any other Person to merge into or consolidate with it, or
liquidate or dissolve, except that, if at the time thereof and immediately after
giving effect thereto no Default shall have occurred and be continuing (i) any
Person may merge into Holdco in a transaction in which Holdco is the surviving
corporation; (ii) any Group Member (other than Holdco) may merge into any other
Group Member in a transaction in which the surviving entity is a Group Member
(provided that if any party to any such transaction is (A) a Loan Party, the
surviving entity of such transaction shall be a Loan Party, (B) a Domestic
Subsidiary, the surviving entity of such transaction shall be a Domestic
Subsidiary and (C) the Borrower, the surviving entity of such transaction shall
be the Borrower); (iii) any Subsidiary (other than the Borrower) may liquidate
or dissolve if Holdco determines in good faith that such liquidation or
dissolution is in the best interests of the Holdco Group and is not materially
disadvantageous to the L/C Participants; and (iv) any Permitted Acquisition or
disposition permitted by Section 6.6 may be effected by way of a merger or
consolidation of a Subsidiary.

 

(b)          No Group Member will engage in any business other than the Business
and businesses reasonably related thereto.

 

(c)          Holdco will not engage in any business or activity other than the
ownership of all the outstanding shares of capital stock of Foreign Holdco and
the Domestic Subsidiaries and activities incidental thereto. Foreign Holdco will
not engage in any business or activity other than the ownership of all the
outstanding shares of capital stock of the Foreign Subsidiaries and activities
incidental thereto.

 

6.3          Indebtedness.  No Group Member will create, incur or suffer to
exist any Indebtedness, except:

 

(a)          Indebtedness existing on the ABL Closing Date and set forth on
Schedule 6.3 and Permitted Refinancing Indebtedness with respect thereto and
certain intercompany indebtedness set forth on Schedule 6.3 under the title
“Closing Date Intercompany Indebtedness” existing on the Closing Date and
Permitted Refinancing Indebtedness with respect thereto;

 

42

 

 

(b)          (i) Indebtedness under the Loan Documents and the Transaction
Documents, (ii) Permitted Refinancing Indebtedness (other than under the Secured
Notes Documents) incurred to Refinance Indebtedness under the L/C Facility
Documents and (iii) Permitted Refinancing Indebtedness incurred to Refinance
Indebtedness incurred pursuant to clause (ii) or this clause (iii);

 

(c)          Indebtedness of any Subsidiary to Holdco or any other Subsidiary,
provided that Indebtedness of any Subsidiary that is not a Loan Party to Holdco
or any Subsidiary that is a Loan Party shall be subject to Section 6.5;

 

(d)          (i) Indebtedness incurred subsequent to the ABL Closing Date
secured by purchase money Liens (including Capitalized Leases), (ii)
Indebtedness of a Person that becomes a Group Member after the ABL Closing Date,
provided that such Indebtedness is not created in contemplation thereof, and
(iii) Permitted Refinancing Indebtedness in respect of Indebtedness described in
(i) and (ii), in an aggregate amount for (i), (ii) and (iii) not to exceed
$35,000,000;

 

(e)          Indebtedness owed to any bank in respect of any overdrafts and
related liabilities arising from treasury, depository and cash management
services or in connection with any automated clearing house transfers of funds;

 

(f)          Indebtedness incurred in connection with foreign exchange
contracts, currency swap agreements, currency future or option contracts and
other similar agreements designed to hedge against fluctuations in foreign
exchange rates and interest rate swap, cap or collar agreements and interest
rate future or option contracts designed to hedge against fluctuations in
foreign interest rates, in each case to the extent that such agreement or
contract is entered into in the ordinary course of business;

 

(g)          Indebtedness of Foreign Subsidiaries not otherwise described
herein, not exceeding the aggregate principal amount of €75,000,000 or the
equivalent of such amount at any one time outstanding;

 

(h)          Indebtedness consisting of (i) Guarantees by any Loan Party of the
Indebtedness of any other Loan Party, (ii) Guarantees by any Group Member that
is not a Loan Party of the Indebtedness of any other Group Member that is not a
Loan Party, or (iii) to the extent permitted by Section 6.5, Guarantees by any
Loan Party of the Indebtedness of any other Group Member, in each case to the
extent the Indebtedness so guaranteed is permitted under the Agreement;

 

(i)          in each case to the extent (if any) that such obligations
constitute Indebtedness, (a) customary indemnification obligations, purchase
price or other similar adjustments in connection with acquisitions and
dispositions permitted under the Agreement, (b) reimbursement or indemnification
obligations owed to any Person providing workers’ compensation, health,
disability or other employee benefits or property, casualty or liability
insurance, (c) obligations in respect of performance bonds, bid bonds, appeal
bonds, surety bonds, performance and completion guarantees and similar
obligations, or obligations in respect of letters of credit, bank guarantees or
similar instruments related thereto, in each case provided in the ordinary
course of business, (d) obligations for deferred payment of insurance premiums,
(e) take-or-pay obligations contained in supply arrangements; provided, in each
case, that such obligation arises in the ordinary course of business and not in
connection with the obtaining of financing;

 

43

 

 

(j)          Indebtedness in an aggregate principal amount not in excess of
$15,000,000 at any time consisting of promissory notes to current or former
officers, directors and employees, their respective estates, spouses or former
spouses to finance the purchase or redemption of Equity Interests;

 

(k)          Indebtedness in an aggregate principal amount not in excess of
$15,000,000 at any time consisting of obligations under deferred compensation or
other similar arrangements incurred in connection with Permitted Acquisitions or
any other Investment expressly permitted hereunder;

 

(l)           Indebtedness supported by a letter of credit issued under the ABL
agreement, in a principal amount not to exceed the face amount of such letter of
credit;

 

(m)          Indebtedness of Seojin in an aggregate principal amount not in
excess of KRW 75,000,000,000 at any time;

 

(n)          [Reserved];

 

(o)          other Indebtedness of the Holdco Group in an aggregate principal
amount not in excess of $25,000,000 at any time;

 

(p)          so long as at the time and after giving effect thereto, the
Incurrence Test is met, other Indebtedness of any Loan Party; and

 

(q)          (i) Indebtedness incurred under the Secured Notes Indenture, (ii)
Indebtedness incurred pursuant to an issuance of high yield notes in aggregate
amount not to exceed $50,000,000, which notes qualify as “Additional Notes”
under the Secured Notes Indenture and (iii) Permitted Refinancing Indebtedness
incurred to Refinance Indebtedness permitted pursuant to clause (i), (ii) or
this clause (iii).

 

6.4           Sale and Lease-back Transactions.  No Group Member will enter into
any arrangement, directly or indirectly, with any Person whereby it shall sell
or transfer any property, real or personal or mixed, used or useful in its
business, whether now owned or hereafter required, and thereafter rent or lease
such property or other property which it intends to use for substantially the
same purpose or purposes as the property being sold or transferred unless (a)
the sale of such property is permitted by Section 6.6 and (b) any Capitalized
Leases or Liens arising in connection therewith are permitted by Section 6.1 and
Section 6.3.

 

6.5           Investment, Loans and Advances.  No Group Member will purchase,
hold or acquire any Equity Interests, evidences of indebtedness or other
securities of, make or permit to exist any loans or advances or capital
contributions to, or make or permit to exist any investment or any other
interest in, any other Person (all of the foregoing, “Investments”), except:

 

(a)          (i) Investments by Holdco and the Subsidiaries existing on the ABL
Closing Date in the Equity Interests of the Subsidiaries and any modification,
replacement, renewal, reinvestment or extension thereof (provided that the
amount of the original Investment is not increased except as otherwise permitted
by this Section 6.5) and (ii) additional Investments by Holdco and the
Subsidiaries in the Equity Interests of the Subsidiaries; provided that (A) the
aggregate amount of Investments by Loan Parties in Subsidiaries that are not
Subsidiary Guarantors shall not exceed $100,000,000 at any time outstanding less
the amount of Investments made pursuant to clause (p) of this Section 6.5 and
(B) if such Investment shall be in the form of a loan or advance to a Loan
Party, such loan or advance shall be unsecured;

 

44

 

 

(b)          Permitted Investments;

 

(c)          Investments received in connection with the bankruptcy or
reorganization of, or settlement of delinquent accounts and disputes with,
customers, licensors, licensees and suppliers, in each case in the ordinary
course of business;

 

(d)          loans and advances in the ordinary course of business to employees,
officers and directors so long as the aggregate principal amount thereof at any
time outstanding (determined without regard to any write-downs or write-offs of
such loans and advances) shall not exceed $2,000,000;

 

(e)          Permitted Acquisitions;

 

(f)          Investments existing on the ABL Closing Date and certain
intercompany Investments existing on the Closing Date, in each case as set forth
on Schedule 6.5 and any modification, replacement, renewal, reinvestment or
extension thereof (provided that the amount of the original Investment is not
increased except as otherwise permitted by this Section 6.5);

 

(g)          extensions of trade credit in the ordinary course of business;

 

(h)          Investments made as a result of the receipt of non-cash
consideration from a sale, transfer or other disposition of any asset in
compliance with Section 6.6;

 

(i)          intercompany loans and advances to Holdings to the extent that
Holdco may pay dividends to Holdings pursuant to Section 6.7 (and in lieu of
paying such dividends); provided that such intercompany loans and advances
(i) shall be made for the purposes, and shall be subject to all the applicable
limitations set forth in, Section 6.7 and (ii) shall be unsecured;

 

(j)          notes from employees of Holdco and its Subsidiaries in connection
with such employees’ acquisition of shares of Holdings common Equity Interests
so long as no cash is actually advanced by Holdings or any of its Subsidiaries
in connection with any such acquisition;

 

(k)          additional Investments by Holdco and its Subsidiaries, so long as
such Investments are made with the proceeds of any substantially contemporaneous
issuance of Equity Interests by Holdco or any direct or indirect parent of
Holdco to the extent such proceeds shall have actually been received by Holdco;

 

(l)           [Reserved];

 

(m)          Investments of any Person existing at the time such Person becomes
a Subsidiary of Holdco or consolidates or merges with Holdco or any of its
Subsidiaries (including, without limitation, in connection with a Permitted
Acquisition) so long as such investments were not made in contemplation of such
Person becoming a Subsidiary or of such merger;

 

(n)          investments in the ordinary course of business consisting of
endorsements for collection or deposit;

 

(o)          in addition to Investments permitted by paragraphs (a) through (n)
above, additional Investments by Holdco and the Subsidiaries so long as the
aggregate amount invested, loans or advanced pursuant to this paragraph (o)
(determined without regard to any write-downs or write-offs of such investments,
loans and advances) does not exceed $50,000,000 in the aggregate; and

 

45

 

 

(p)          Investments in non-Subsidiary joint ventures up to an aggregate
amount of (i) $100,000,000 less (ii) the amount of Investments made as described
in part (B) of the proviso to clause (a) of this Section 6.5.

 

6.6           Disposition of Assets.  No Group Member will sell or otherwise
dispose of any assets (including, without limitation, the capital stock of any
Subsidiary), except for:

 

(a)          sales of inventory, fixtures and equipment in the ordinary course
of business;

 

(b)          dispositions of surplus, obsolete, negligible or uneconomical
assets including plants currently shut down or shut down in the future;

 

(c)          intercompany sales or other intercompany transfers of assets among
Group Members all of which are Loan Parties, none of which are Loan Parties,
from Group Members which are not Loan Parties to Group Members that are Loan
Parties and other intercompany transfers in an aggregate amount not to exceed
$15,000,000 from Group Members that are Loan Parties to Group Members that are
not Loan Parties;

 

(d)          each of Holdco and its Subsidiaries may sell, discount, or
otherwise dispose of accounts receivable in connection with the compromise or
collection thereof, and not as part of any transaction, the primary purpose of
which is to provide financing for Holdco and its Subsidiaries;

 

(e)          each Foreign Subsidiary may sell, discount or otherwise dispose of
accounts receivable in connection with any transaction, the primary purpose of
which is to provide financing for such Foreign Subsidiary, provided that the
aggregate amount of all such financings shall not exceed a principal amount of
€50,000,000, or the equivalent of such amount, at any one time outstanding;
provided, further, that the amount of any such financing shall be deemed to be
Indebtedness hereunder and shall not exceed the total amount of Indebtedness
permitted to be incurred pursuant to Section 6.3(g);

 

(f)          each of Holdco and its Subsidiaries may grant licenses,
sublicenses, leases or subleases in the ordinary course of business to other
Persons not materially interfering with the conduct of the business of Holdco or
any of its Subsidiaries;

 

(g)          sales, transfers and dispositions of (i) Investments (excluding
Investments in the Equity Interests of any Subsidiary) permitted by clauses (b),
(c), (k) and (o) of Section 6.5 and (ii) other Investments to the extent
required by or made pursuant to customary buy/sell arrangements made in the
ordinary course of business between the parties to agreements related thereto;
provided, in each case, that such sales, transfer or dispositions are made for
fair value and for at least 80% cash consideration;

 

(h)          dispositions resulting from any casualty or other insured damage
to, or any taking under power of eminent domain or by condemnation or similar
proceeding of, any property or asset of any Group Member or its Subsidiaries;

 

(i)          sales, transfers and dispositions to the extent necessary to effect
a transaction otherwise permitted under Section 6.2; provided that if in
connection with such transaction the direct or indirect interest of Holdco in a
Group Member is reduced, such transaction shall be treated as a disposition of
such interest to the extent of such reduction for purposes of this Section 6.6
which is permitted if and only if permitted by a clause other than this clause
(i);

 

(j)          Holdco and its Subsidiaries may sell the assets described on
Schedule 6.6(j);

 

46

 

 

(k)         sales in arm’s length transactions, at fair market value and for at
least 80% cash consideration, in an aggregate amount not to exceed $75,000,000;

 

(l)          other sales of assets having a fair market value not in excess of
$20,000,000 in the aggregate; and

 

(m)         sales of assets not constituting ABL Collateral and otherwise
permitted by the Secured Notes Indenture as in effect on the Closing Date.

 

6.7          Restricted Payments; Restrictive Agreements.

 

(a)          No Group Member will declare or make, or agree to declare or make,
directly or indirectly, any Restricted Payment, or incur any obligation
(contingent or otherwise) to do so; provided, however, that (i) any of Holdco’s
Subsidiaries may declare and pay dividends or make other distributions ratably
to its equity holders, (ii) beginning on July 1, 2008 and except during a
Trigger Period, so long as no Default shall have occurred and be continuing or
would result therefrom, Holdco may, or may make distributions to Holdings so
that Holdings may, repurchase its Equity Interests owned by employees, officers,
directors or consultants of Holdings, Holdco or the Subsidiaries or make
payments to employees, officers, directors or consultants of Holdings, Holdco or
the Subsidiaries in connection with the exercise of stock options (including for
purposes of paying tax withholding applicable to stock option exercises), stock
appreciation rights or similar equity incentives or equity based incentives
pursuant to management incentive plans or in connection with the death,
disability, retirement or termination of such employees in an amount not to
exceed $50,000,000 in aggregate (plus the amount of Net Cash Proceeds (x)
received by Holdco subsequent to the ABL Closing Date from sales of Equity
Interests of Holdco or, to the extent contributed to Holdco, any of Holdco
direct or indirect parents, to directors, consultants, officers or employees of
Holdco, any of its Subsidiaries or any direct or indirect parent of Holdco in
connection with permitted employee compensation and incentive arrangements and
(y) of any key-man life insurance policies received by Holdco or its
Subsidiaries), (iii) Holdco may make Restricted Payments to Holdings (x) in an
amount not to exceed, when taken together with the aggregate amount of all loans
or advances made pursuant to Section 6.5(i) for such purposes, $1,000,000 in any
fiscal year to the extent necessary to pay general corporate and overhead
expenses incurred by Holdings in the ordinary course of business and (y) in an
amount necessary to pay Holdings Tax liabilities (in an assumed amount equal to
the hypothetical tax liability of the holders of Equity Interests in Holdings,
calculated at the maximum combined net Federal, State and local income tax rate
applicable to any holder of an Equity Interest in Holdings, in respect of the
net taxable income of the Holdco Group); provided that all Restricted Payments
made to Holdings pursuant to clause (iii) shall be used by Holdings for the
purpose specified herein within 25 days of the receipt thereof, (iv) Holdco may
declare and pay dividends or make other distributions with respect to its Equity
Interests payable solely in additional shares of its Equity Interests; provided
that such additional Equity Interests shall not have any mandatory redemption or
similar provisions, (v) Holdings and its Subsidiaries may make non-cash
repurchases of Equity Interests deemed to occur upon the exercise of stock
options or warrants if such Equity Interests represent a portion of the exercise
price of such options or warrants and (vi) any Group Member may make any
Restricted Payment if both immediately before and immediately after giving
effect thereto, (x) no Default or Event of Default shall have occurred and be
continuing and (y) the First Priority Leverage Ratio does not exceed 2.25 to
1.00 on a Pro Forma Basis.

 

(b)          The Borrower will not, and Holdco will not permit any of its
Subsidiaries to, create or otherwise cause or permit to exist or become
effective any contractual encumbrance or restriction on the ability of any
Subsidiary of Holdco to: (i) pay dividends or make any other distributions with
respect to any of its Equity Interests to any Group Member, (ii) pay any
Indebtedness or other obligations owed to any Group Member, (iii) make any loans
or advances to any Group Member; or (iv) transfer any of its property or assets
to any Group Member, in each case, except for Permitted Restrictions.

 

47

 

 

6.8           Transactions with Affiliates.  Except for transactions by or among
Loan Parties, no Group Member will sell or transfer any property or assets to,
or purchase or acquire any property or assets from, or otherwise engage in any
other transactions with, any of its Affiliates, except that (a) any Group Member
may engage in any of the foregoing transactions with an Affiliate in the
ordinary course of business at prices and on terms and conditions not less
favorable to either such Group Member than could be obtained on an arm’s-length
basis from unrelated third parties, (b) Restricted Payments may be made to the
extent provided in Section 6.7, (c) fees, customary indemnities and
reimbursements for out-of-pocket costs and expenses incurred by the Sponsor or
any of its Affiliates may be paid to the Sponsor or any such Affiliates
(directly or through Holdings) in an aggregate amount not to exceed $2,500,000
in any fiscal year (including, without limitation, amounts paid by Sponsor or
any such Affiliates to employees, agents, professionals or consultants hired or
retained by Sponsor or any such Affiliates (collectively, the “Consultants”), as
payment for services rendered by such employees, agents, professionals and
consultants for the benefit of a Group Member), in each case in connection with
their performance of management, consulting, monitoring, financial advisory or
other services with respect to Holdco and the Subsidiaries, provided that (i) no
fees may be paid to the Sponsor or any of its Affiliates if at the time a
Default exists (though any such unpaid fees may be paid after such Default no
longer exists) and (ii) reimbursement of the Sponsor or any such Affiliates for
amounts paid to Consultants retained by the Sponsor for the benefit of Holdco
shall not count against the $2,500,000 limitation above, (d) Group Members may
pay (directly or through Holdings) reasonable fees and out-of-pocket costs to
directors of Holdco (or any direct or indirect parent thereof), and compensation
and employee benefits to (and indemnities provided for the benefit of)
directors, officers or employees of Holdco (or any direct or indirect parent
thereof), in each case in the ordinary course of business, (e) Holdco and its
Subsidiaries may enter into, and may make payments (directly or through
Holdings) under, employment agreements, employee benefits plans, stock option
plans, management incentive plans, indemnification provisions, severance
arrangements, and other similar compensatory arrangements with officers,
employees and directors of Holdco (directly or through Holdings) and its
Subsidiaries in the ordinary course of business, (f) periodic allocations of
overhead expenses among Holdco and its Subsidiaries may be made, (g) Group
Members may make payments pursuant to tax sharing agreements among Holdco (and
any direct or indirect parent thereof), and its Subsidiaries on customary terms
to the extent attributable to the ownership or operation of Holdco and its
Subsidiaries, (h) any issuances of securities or other payments (directly or
through Holdings), awards or grants in cash, securities or otherwise pursuant
to, or the funding of, employment agreements, stock options, management
investment plans and stock ownership plans approved by Holdco (or its direct or
indirect parent company’s) or Holdco’s board of directors shall be permitted,
and (i) transactions pursuant to permitted agreements in existence on the ABL
Closing Date and listed on Schedule 6.8, or any amendment thereto to the extent
such an amendment is not adverse to the L/C Participants in any material
respect, shall be permitted.

 

6.9           Limitations On Hedging Agreements.  No Group Member will enter
into any Hedging Agreement other than (a) any such agreement or arrangement
entered into in the ordinary course of business and consistent with prudent
business practice to hedge or mitigate risks to which a Group Member is exposed
in the conduct of its business or the management of its liabilities or (b) any
such agreement entered into to hedge against fluctuations in interest rates or
currency incurred in the ordinary course of business and consistent with prudent
business practice; provided that in each case such agreements or arrangements
shall not have been entered into for speculative purposes.

 

48

 

  

6.10        Other Indebtedness.  No Group Member will permit any waiver,
supplement, modification, amendment, termination or release of any indenture,
instrument or agreement pursuant to which any Material Indebtedness of Holdco or
any of the Subsidiaries is outstanding if the effect of such waiver, supplement,
modification, amendment, termination or release would materially increase the
obligations of the obligor or confer additional rights on the holder of such
Indebtedness in a manner materially adverse to Holdco, any of the Subsidiaries
or the L/C Participants.

 

6.11        [Reserved]

 

6.12        Fixed Charge Coverage Ratio.  At all times during each period that
the Borrower shall be subject to a Fixed Charge Coverage Ratio test under the
ABL Facility, the Fixed Charge Coverage Ratio will not be less than 1.00 to
1.00.

 

SECTION 7.          EVENTS OF DEFAULT

 

7.1          Events of Default.  In the case of the happening of any of the
following events and the continuance thereof beyond the applicable grace period,
if any, specified below with respect thereto (each, an “Event of Default”):

 

(a)          any representation or warranty made by any Loan Party in any
Transaction Document or in connection with the Transaction Documents or the
credit extensions hereunder or any statement or representation made in any
report, financial statement, certificate or other document furnished by any Loan
Party to the Administrative Agent or any L/C Participant under or in connection
with the Transaction Documents, shall prove to have been false or misleading in
any material respect when made or delivered; or

 

(b)          default shall be made in the payment of any (i) fees, interest or
other amounts payable under the Transaction Documents when due (other than
amounts set forth in clause (ii) hereof), and such default shall continue
unremedied for more than three (3) Business Days or (ii) principal of any
Reimbursement Obligations or cash collateralization in respect of Letters of
Credit, when and as the same shall become due and payable, whether at the due
date thereof or at a date fixed for prepayment thereof or by acceleration
thereof or otherwise; or

 

(c)          default shall be made by any Group Member in the due observance or
performance of any covenant, condition or agreement contained in Section 5.2(a)
or Section 6 hereof; or

 

(d)          default shall be made by any Group Member in the due observance or
performance of any other covenant, condition or agreement to be observed or
performed pursuant to the terms of the Transaction Documents and such default
shall continue unremedied for more than thirty (30) days after the earlier of
(i) the date on which the Administrative Agent provides notice thereof to such
Group Member and (ii) the first date on which a Financial Officer of any Group
Member has knowledge thereof; or

 

(e)          an involuntary proceeding shall be commenced or an involuntary
petition shall be filed in a court of competent jurisdiction seeking (i) relief
in respect of Holdings, Holdco or any Subsidiary (other than a Liquidating
Subsidiary or a Non-Material Subsidiary), or of a substantial part of the
property or assets of Holdings, Holdco or a Subsidiary (other than a Liquidating
Subsidiary or a Non-Material Subsidiary), under Title 11 of the United States
Code, as now constituted or hereafter amended, or any other Federal, state or
foreign bankruptcy, insolvency, receivership or similar law, (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for Holdings, Holdco or any Subsidiary (other than a
Liquidating Subsidiary or a Non-Material Subsidiary) or for a substantial part
of the property or assets of Holdings, Holdco or a Subsidiary (other than a
Liquidating Subsidiary or a Non-Material Subsidiary) or (iii) the winding-up or
liquidation of Holdings, Holdco or any Subsidiary (other than a Liquidating
Subsidiary or a Non-Material Subsidiary); and such proceeding or petition shall
continue undismissed for 60 days or an order or decree approving or ordering any
of the foregoing shall be entered; or

 

49

 

 

(f)          Holdings, Holdco or any Subsidiary (other than a Liquidating
Subsidiary or a Non-Material Subsidiary) shall (i) voluntarily commence any
proceeding or file any petition seeking relief under Title 11 of the United
States Code, as now constituted or hereafter amended, or any other Federal,
state or foreign bankruptcy, insolvency, receivership or similar law, (ii)
consent to the institution of, or fail to contest in a timely and appropriate
manner, any proceeding or the filing of any petition described in (e) above,
(iii) apply for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for Holdings, Holdco or any
Subsidiary (other than a Liquidating Subsidiary or a Non-Material Subsidiary) or
for a substantial part of the property or assets of Holdings, Holdco or any
Subsidiary (other than a Liquidating Subsidiary or a Non-Material Subsidiary),
(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding, (v) make a general assignment for the benefit
of creditors, (vi) become unable, admit in writing its inability or fail
generally to pay its debts as they become due or (vii) take any action for the
purpose of effecting any of the foregoing; or

 

(g)          (i) any Group Member shall (i) fail to pay any principal or
interest, regardless of amount, due in respect of any Material Indebtedness,
when and as the same shall become due and payable, or (ii) any other event or
condition occurs that results in any Material Indebtedness becoming due prior to
its scheduled maturity or that enables or permits (with or without the giving of
notice, the lapse of time or both) the holder or holders of any Material
Indebtedness or any trustee or agent on its or their behalf to cause any
Material Indebtedness to become due, or to require the prepayment, repurchase,
redemption or defeasance thereof, prior to its scheduled maturity; provided that
this clause (ii) shall not apply to secured Indebtedness that becomes due as a
result of the voluntary sale or transfer of the property or assets securing such
Indebtedness; or

 

(h)          [Reserved];

 

(i)          [Reserved];

 

(j)          any material provision of any Transaction Document shall, for any
reason, cease to be valid and binding on any Loan Party purportedly bound
thereby, or any Loan Party shall so assert in writing; or

 

(k)          [Reserved];

 

(l)          any judgment or order in excess of $35,000,000 (exclusive of any
judgment or order the amounts of which are fully covered by insurance (less any
applicable deductible) and as to which the insurer has acknowledged its
responsibility to cover such judgment or order) shall be rendered against any
Group Member and shall remain unsatisfied and unstayed for 30 days; or

 

(m)          any non-monetary judgment or order shall be rendered against any
Group Member which has or could reasonably be expected to have a Material
Adverse Effect; or

 

(n)          any Termination Event described in clauses (c) or (d) of the
definition of such term shall have occurred and any Lien arising as a result of
such Termination Event shall have been perfected or any Person shall have
obtained relief from the automatic stay to enforce such Lien or any
Insufficiency; or

 

50

 

 

(o)          (i) any Loan Party or any ERISA Affiliate thereof shall have been
notified by the sponsor or trustee of a Multiemployer Plan that it has incurred
Withdrawal Liability to such Multiemployer Plan, (ii) such Loan Party or such
ERISA Affiliate does not have reasonable grounds, in the reasonable opinion of
the Administrative Agent, to contest such Withdrawal Liability and is not in
fact contesting such Withdrawal Liability in a timely and appropriate manner,
and (iii) the amount of such Withdrawal Liability specified in such notice, when
aggregated with all other amounts required to be paid by the Loan Parties and
their ERISA Affiliates to Multiemployer Plans in connection with Withdrawal
Liabilities (determined as of the date of such notification), could reasonably
be expected to result in a Material Adverse Effect; or

 

(p)          any Loan Party or any ERISA Affiliate thereof shall have been
notified by the sponsor of a Multiemployer Plan that such Multiemployer Plan is
in reorganization or is being terminated, within the meaning of Title IV of
ERISA, if such reorganization or termination could reasonably be expected to
result in a Material Adverse Effect; or

 

(q)          any Loan Party or any ERISA Affiliate shall have committed a
failure described in Section 302(f)(1) of ERISA (other than the failure to make
any contribution for which a funding waiver has been applied for and not
denied), and such failure could reasonably be expected to result in a Material
Adverse Effect;

 

then in any such event, (A) if such event is an Event of Default specified in
paragraphs (e) or (f) above with respect to the Borrower, automatically the
Commitments shall immediately terminate and all other amounts owing under this
Agreement and the other Transaction Documents (including all amounts of
Reimbursement Obligations, whether or not the beneficiaries of the then
outstanding Letters of Credit shall have presented the documents required
thereunder) shall immediately become due and payable, and (B) if such event is
any other Event of Default, either or both of the following actions may be
taken: (i) with the consent of the Required L/C Participants, the Administrative
Agent may, or upon the request of the Required L/C Participants, the
Administrative Agent shall, by notice to the Borrower declare the Commitments to
be terminated forthwith, whereupon the Commitments shall immediately terminate;
and (ii) with the consent of the Required L/C Participants, the Administrative
Agent may, or upon the request of the Required L/C Participants, the
Administrative Agent shall, by notice to the Borrower, declare all amounts (with
accrued interest thereon) owing under this Agreement to be due and payable
forthwith, whereupon the same shall immediately become due and payable. In the
event that any Letter of Credit shall remain outstanding and shall not yet have
been presented for honor with a drawing amount equal to the aggregate amount
then available to be drawn thereunder at the time any Event of Default shall
have occurred and be continuing and either such Event of Default is of the type
specified in paragraphs (e) or (f) above or the Administrative Agent has taken
the action referred to in clause (ii) of the preceding sentence, the Borrower
shall at such time deposit in a cash collateral account opened by the
Administrative Agent in the name of the Administrative Agent for its benefit and
for the benefit of the L/C Participants and the Issuing Lender an amount equal
to the sum of the aggregate then undrawn and unexpired amount of such Letter of
Credit plus any then accrued and unpaid fees (including amounts owed under
Section 2 of the Pricing Agreement). Amounts held in such cash collateral
account shall be held by the Administrative Agent as collateral for the payment
and performance of the Borrower’s obligations under this Agreement and shall be
applied by the Administrative Agent to the payment of drafts drawn under such
Letter of Credit, and the unused portion thereof after such Letter of Credit
shall have expired or been fully drawn upon, if any, shall be applied to repay
other obligations of the Borrower then due and payable hereunder and under the
other Transaction Documents. After such Letter of Credit shall have expired or
been fully drawn upon, all Reimbursement Obligations shall have been satisfied
and all other obligations of the Borrower hereunder and under the other
Transaction Documents shall have been paid in full, the balance, if any, in such
cash collateral account shall be returned to the Borrower (or such other Person
as may be lawfully entitled thereto). The Administrative Agent shall have
exclusive dominion and control, including the exclusive right of withdrawal,
over such cash collateral account and the Borrower hereby grants the
Administrative Agent a security interest in such cash collateral account. Other
than any interest earned on the investment of such deposits, which investments
shall be as described in clauses (a) through (e) of Permitted Investments (at
the Borrower’s risk and expense), such deposits shall not bear interest.
Interest or profits, if any, on such investments shall accumulate in such cash
collateral account. Except as expressly provided above in this Section,
presentment, demand, protest and all other notices of any kind are hereby
expressly waived by the Borrower.

 

51

 

 

7.2           Remedies.  If at any time there shall occur and be continuing any
action for a temporary restraining order, preliminary or permanent injunction,
beneficiary wrongful dishonor action or the issuance or commencement of any
similar order, action or event in connection with any Letter of Credit or this
Agreement or any Drawing Document, which order, action or event may apply,
directly or indirectly, to the Issuing Lender or which otherwise threatens to
extend or increase the Issuing Lender’s contingent liability beyond the time,
amount or other limit provided in such Letter of Credit or this Agreement then
the Borrower shall, upon the Administrative Agent’s demand, deliver to the
Administrative Agent, as additional security for the Credit Obligations, cash in
an amount required by the Administrative Agent.

 

SECTION 8.          THE AGENT

 

8.1           Appointment; Authorization.  Each L/C Participant hereby
irrevocably designates and appoints the Administrative Agent as the agent of
such L/C Participant under this Agreement and the other Transaction Documents,
and each such L/C Participant irrevocably authorizes the Administrative Agent,
in such capacity, to take such action on its behalf under the provisions of this
Agreement and to exercise such powers and perform such duties as are expressly
delegated to the Administrative Agent by the terms of this Agreement and the
other Transaction Documents, together with such other powers as are reasonably
incidental thereto. Notwithstanding any provision to the contrary elsewhere in
this Agreement, the Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any L/C Participant, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Transaction Document or otherwise exist against the
Administrative Agent.

 

8.2           Delegation of Duties.  The Administrative Agent may execute any of
its duties under this Agreement and the other Transaction Documents by or
through agents or attorneys-in-fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties. The Administrative Agent shall
not be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by it with reasonable care.

 

8.3           Exculpatory Provisions.  Neither the Administrative Agent nor any
of its officers, directors, employees, agents, advisors, attorneys-in-fact or
affiliates shall be (i) liable for any action lawfully taken or omitted to be
taken by it or such Person under or in connection with this Agreement or any
other Transaction Document (except to the extent that any of the foregoing are
found by a final and nonappealable decision of a court of competent jurisdiction
to have resulted from its or such Person’s own gross negligence or willful
misconduct) or (ii) responsible in any manner to any of the L/C Participants for
any recitals, statements, representations or warranties made by any Loan Party
or any officer thereof contained in this Agreement or any other Transaction
Document or in any certificate, report, statement or other document referred to
or provided for in, or received by the Administrative Agent or the Issuing
Lender under or in connection with, this Agreement or any other Transaction
Document or for the value, validity, effectiveness, genuineness, enforceability
or sufficiency of this Agreement or for any failure of any Loan Party a party
thereto to perform its obligations hereunder or thereunder. Neither the
Administrative Agent nor the Issuing Lender shall be under any obligation to any
L/C Participant to ascertain or to inquire as to the observance or performance
of any of the agreements contained in, or conditions of, this Agreement or any
other Transaction Document, or to inspect the properties, books or records of
the Borrower.

 

52

 

 

8.4           Reliance.  The Administrative Agent shall be entitled to rely, and
shall be fully protected in relying, upon any instrument, writing, resolution,
notice, consent, certificate, affidavit, letter, telecopy or email message,
statement, order or other document or conversation believed by it to be genuine
and correct and to have been signed, sent or made by the proper Person or
Persons and upon advice and statements of legal counsel (including counsel to
the Borrower), independent accountants and other experts selected by it. The
Administrative Agent shall be fully justified in failing or refusing to take any
action under this Agreement or any other Transaction Document unless it shall
first receive such advice or concurrence of the Required L/C Participants (or,
if so specified by this Agreement, all L/C Participants) as it deems appropriate
or it shall first be indemnified to its satisfaction by the L/C Participants
against any and all liability and expense that may be incurred by it by reason
of taking or continuing to take any such action. The Administrative Agent shall
in all cases be fully protected in acting, or in refraining from acting, under
this Agreement and the other Transaction Documents in accordance with a request
of the Required L/C Participants (or, if so specified by this Agreement, all L/C
Participants), and such request and any action taken or failure to act pursuant
thereto shall be binding upon all the L/C Participants.

 

8.5           Notice of Default.  Neither the Administrative Agent nor the
Issuing Lender shall be deemed to have knowledge or notice of the occurrence of
any Default or Event of Default unless the Administrative Agent has received
notice from an L/C Participant or the Borrower referring to this Agreement,
describing such Default or Event of Default and stating that such notice is a
“notice of default”. In the event that the Administrative Agent receives such a
notice, the Administrative Agent shall give notice thereof to the L/C
Participants and may (but shall not be obligated to) publicly disclose the
purported existence of such Default or Event of Default. The Administrative
Agent shall take such action with respect to such Default or Event of Default as
shall be reasonably directed by the Required L/C Participants (or, if so
specified by this Agreement, all L/C Participants); provided that unless and
until the Administrative Agent shall have received such directions, the
Administrative Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable in the best interests of the L/C
Participants.

 

8.6           Non-Reliance.  Each L/C Participant expressly acknowledges that
neither the Administrative Agent nor the Issuing Lender nor any of their
respective officers, directors, employees, agents, advisors, attorneys-in-fact
or affiliates have made any representations or warranties to it and that no act
by either the Administrative Agent or the Issuing Lender hereafter taken,
including any review of the affairs of the Borrower or any affiliate of the
Borrower, shall be deemed to constitute any representation or warranty by the
Administrative Agent or the Issuing Lender to any L/C Participant. Each L/C
Participant represents to the Administrative Agent and the Issuing Lender that
it has, independently and without reliance upon the Administrative Agent, the
Issuing Lender or any other L/C Participant, and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, operations, property, financial and other
condition and creditworthiness of the Loan Parties and their affiliates and made
its own decision to make its extensions of credit hereunder and enter into this
Agreement. Each L/C Participant also represents that it will, independently and
without reliance upon the Administrative Agent, the Issuing Lender or any other
L/C Participant, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit analysis, appraisals
and decisions in taking or not taking action under this Agreement and the other
Transaction Documents, and to make such investigation as it deems necessary to
inform itself as to the business, operations, property, financial and other
condition and creditworthiness of the Loan Parties and their affiliates. Except
for notices, reports and other documents expressly required to be furnished to
the L/C Participants by the Administrative Agent hereunder, the Administrative
Agent shall not have any duty or responsibility to provide any L/C Participant
with any credit or other information concerning the business, operations,
property, condition (financial or otherwise), prospects or creditworthiness of
any Loan Party or any affiliate of a Loan Party that may come into the
possession of the Administrative Agent or any of its officers, directors,
employees, agents, advisors, attorneys-in-fact or affiliates.

 

53

 

 

8.7           Indemnification.  The L/C Participants agree to indemnify each of
the Administrative Agent and the Issuing Lender and each of their respective
officers, directors, employees, affiliates, agents, advisors and controlling
persons (each, an “Agent Indemnitee”) (to the extent not reimbursed by the
Borrower and without limiting the obligation of the Borrower to do so), ratably
according to their respective Commitment Percentages in effect on the date on
which indemnification is sought under this Section (or, if indemnification is
sought after the date upon which the Commitments shall have terminated and the
Reimbursement Obligations shall have been paid in full, ratably in accordance
with such Commitment Percentages immediately prior to such date), from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind
whatsoever that may at any time (whether before or after the payment of the
Reimbursement Obligations) be imposed on, incurred by or asserted against such
Agent Indemnitee in any way relating to or arising out of, the Commitments, this
Agreement, any of the other Transaction Documents or any documents contemplated
by or referred to herein or therein or the transactions contemplated hereby or
thereby or any action taken or omitted by such Agent Indemnitee under or in
connection with any of the foregoing; provided that no L/C Participant shall be
liable for the payment of any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
that are found by a final and nonappealable decision of a court of competent
jurisdiction to have resulted from such Agent Indemnitee’s gross negligence or
willful misconduct. The agreements in this Section shall survive the payment of
all amounts payable hereunder.

 

8.8           Agent in Its Individual Capacity.  Each of the Administrative
Agent and the Issuing Lender and each of their respective affiliates may make
loans to, accept deposits from and generally engage in any kind of business with
any Loan Party as though such entity were not an administrative agent or issuing
lender hereunder. With respect to any Letter of Credit issued or participated in
by it, each of the Administrative Agent and the Issuing Lender shall have the
same rights and powers under this Agreement and the other Transaction Documents
as any L/C Participant and may exercise the same as though it were not an
administrative agent or issuing lender hereunder, and the terms “L/C
Participant” and “L/C Participants” shall include each of the Administrative
Agent and the Issuing Lender in its individual capacity.

 

8.9           Successor Administrative Agent.  The Administrative Agent may
resign as Administrative Agent upon 30 days’ notice to the L/C Participants and
the Borrower. If the Administrative Agent shall resign as Administrative Agent
under this Agreement and the other Transaction Documents, then the Required L/C
Participants shall, with, so long as no Event of Default shall have occurred and
be continuing, the consent of the Borrower, appoint from among the L/C
Participants a successor agent for the L/C Participants, whereupon such
successor agent shall succeed to the rights, powers and duties of the
Administrative Agent, and the term “Administrative Agent” shall mean such
successor agent effective upon such appointment and approval, and the former
Administrative Agent’s rights, powers and duties as Administrative Agent shall
be terminated, without any other or further act or deed on the part of such
former Administrative Agent or any of the parties to this Agreement. If no
successor agent has accepted appointment as Administrative Agent by the date
that is 10 days following a retiring Administrative Agent’s notice of
resignation, the retiring Administrative Agent’s resignation shall nevertheless
thereupon become effective, and the L/C Participants shall assume and perform
all of the duties of the Administrative Agent hereunder until such time, if any,
as the Required L/C Participants appoint a successor agent as provided for
above. After any retiring Administrative Agent’s resignation as Administrative
Agent, the provisions of this Section 8 and of Section 9.5 shall continue to
inure to its benefit.

 

54

 

 

SECTION 9.          MISCELLANEOUS

 

9.1          Amendments and Waivers.

 

(a)          Neither this Agreement, any other Transaction Document nor any
terms hereof or thereof may be amended, supplemented or modified except in
accordance with the provisions of this Section 9.1. The Required L/C
Participants and each Loan Party party to the relevant Transaction Document may,
or, with the written consent of the Required L/C Participants, the
Administrative Agent and each Loan Party party to the relevant Transaction
Document may, from time to time, (a) enter into written amendments, supplements
or modifications hereto and to the other Transaction Documents for the purpose
of adding any provisions to this Agreement or the other Transaction Documents or
changing in any manner the rights and obligations of the L/C Participants or of
the Borrower hereunder or thereunder or (b) waive, on such terms and conditions
as the Required L/C Participants or the Administrative Agent, as the case may
be, may specify in such instrument, any of the requirements of this Agreement or
the other Transaction Documents or any Default or Event of Default and its
consequences; provided, however, that no such waiver and no such amendment,
supplement or modification shall (i) forgive the principal amount of any
Reimbursement Obligation, reduce the stated rate of any fee payable hereunder or
extend the scheduled date of any payment thereof, or increase the amount or
extend the expiration date of any L/C Participant’s Commitment, in each case
without the written consent of each L/C Participant directly and adversely
affected thereby; (ii) eliminate or reduce the voting rights of any L/C
Participant under this Section 9.1 without the written consent of such L/C
Participant; (iii) reduce any percentage specified in the definition of Required
L/C Participants or consent to the assignment or transfer by the Borrower of any
of its rights and obligations under this Agreement, in each case without the
written consent of all L/C Participants; (iv) amend, modify or waive any
provision of Section 8 or any other provision of this Agreement that affects the
Administrative Agent without the written consent of the Administrative Agent;
(v) amend, modify or waive any provision of Section 2 that directly and
adversely affects the Administrative Agent without the written consent of the
Administrative Agent; or (vi) amend, modify or waive any provision of Section 2
or of Exhibit A, in each case that directly and adversely affects the Issuing
Lender, without the written consent of the Issuing Lender. Any such waiver and
any such amendment, supplement or modification shall apply equally to each of
the L/C Participants and shall be binding upon the Loan Parties, the L/C
Participants, the Issuing Lender and the Administrative Agent. In the case of
any waiver, the Loan Parties, the L/C Participants and the Administrative Agent
shall be restored to their former position and rights hereunder and under the
other Transaction Documents, and any Default or Event of Default waived shall be
deemed to be cured and not continuing; but no such waiver shall extend to any
subsequent or other Default or Event of Default, or impair any right consequent
thereon.

 

55

 

 

(b)          Notwithstanding Section 9.1(a) or any other provision herein, the
Borrower, the Administrative Agent and the L/C Participants agree that, so long
as the ABL Facility is in effect, then if any term, covenant, condition or other
provision contained in the ABL Facility is amended or modified, or the requisite
“Lenders” under the ABL Facility grant any consent, waiver or approval with
respect to any such term, covenant, condition or provision, and a corresponding
term, covenant, condition or provision of such term, covenant, condition or
provision is (x) contained in this Agreement or any other Transaction Document
and (y) is the same as such term, covenant, condition or provision in the ABL
Facility in all material respects, then such term, covenant, condition or
provision contained in this Agreement or any other Transaction Document shall be
deemed amended, modified or waived, as applicable, or the L/C Participants shall
be deemed to have granted a similar consent or approval, to the same extent
amended, modified, waived, consented to or approved of under the ABL Facility,
effective hereunder or under the applicable Transaction Document from when such
amendment, modification, waiver, consent or approval becomes effective
thereunder, automatically and without any action necessary by the Borrower, the
Administrative Agent or the L/C Participants; provided that the provisions of
this sentence shall not apply to (i) any amendment, modification, waiver,
consent, or approval that would affect the Administrative Agent, the Issuing
Lender or the L/C Participants in their capacities as such materially different
from the “Administrative Agent” or the “Issuing Lender” under the ABL Facility
and (ii) any amendment, modification, waiver, consent or approval the effect of
which is to (A) change the Commitment of any L/C Participant or subject any L/C
Participant to any additional obligations, (B) reduce the amount of
reimbursement obligations, the rate of interest or any fees payable under any of
the Transaction Documents or (C) change the date fixed for payment of any
reimbursement obligations, any interest or any fees hereunder. The Borrower
agrees to provide the Administrative Agent and each L/C Participant with a draft
of any such amendment, modification, waiver consent or approval as soon as
practicable but no later than three (3) Business Days prior to the execution
thereof, and an executed copy of such amendment, modification, waiver, consent
or approval within three (3) Business Days of execution thereof. The
Administrative Agent and the L/C Participants agree to execute and deliver
promptly, and in any event within 30 days of the Borrower’s request to the
Administrative Agent, a document in form and substance satisfactory to the
Administrative Agent to reflect any such amendment, modification, waiver,
consent or approval pursuant to this Section 9.1(b), provided, that the
execution and delivery of such document shall not be a condition to the
effectiveness of such amendment, modification, waiver, consent or approval. For
purposes of this 9.1(b), “ABL Facility” shall mean the Amended and Restated
Revolving Credit and Guaranty Agreement, dated as of June 13, 2011, by and among
the Borrower, the guarantors party thereto, the lenders party thereto and
JPMorgan Chase Bank, N.A., as administrative agent, as such agreement or any
replacement agreement as may be amended (including any amendment and restatement
thereof), supplemented, replaced, renewed, refinanced, extended or otherwise
modified from time to time to time, so long as the ABL Facility or the successor
facility is an asset-based revolving facility with aggregate commitments in
excess of $50,000,000.

 

9.2           Notices.  All notices, requests and demands to or upon the
respective parties hereto to be effective shall be in writing (including by
telecopy), and, unless otherwise expressly provided herein, shall be deemed to
have been duly given or made when delivered, or three Business Days after being
deposited in the mail, postage prepaid, or, in the case of telecopy notice, when
received, addressed as follows in the case of the Borrower, the Administrative
Agent and the Issuing Lender, and as set forth in an administrative
questionnaire delivered to the Administrative Agent (with a copy to the
Borrower) in the case of the L/C Participants, or to such other address as may
be hereafter notified by the respective parties hereto, provided that any
material non-public information provided by the Borrower to the Administrative
shall only be provided to the Designated Contact.

 

Borrower: Tower Automotive Holdings USA, LLC   17672 N. Laurel Park Drive  
Suite 400E   Livonia, Michigan 48152   Attn: James Gouin   Telecopy: (248)
675-6459

 

56

 

 

with a copy to: Lowenstein Sandler PC   1251 Avenue of the Americas   18th Floor
  New York, New York 10020   Attn: Lowell A. Cintron, Esq.   Telecopy: (973)
422-6809     Administrative Agent, Issuing Lender and Designated Andrew C.
Faherty Contact: JPMorgan Chase Bank, N.A. 4 New York Plaza, Floor 16   New
York, New York 10004   Telecopy: (212) 623-4170   Telephone: (212) 623-1973  
Email: Andrew.Faherty@jpmorgan.com

 

provided further that any notice, request or demand to or upon the
Administrative Agent or the L/C Participants shall not be effective until
received.

 

Notices and other communications to the L/C Participants hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Section 2 unless otherwise agreed by the
Administrative Agent and the applicable L/C Participant. The Administrative
Agent or the Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

 

9.3           No Waiver; Cumulative Remedies.  No failure to exercise and no
delay in exercising, on the part of the Administrative Agent or any L/C
Participant, any right, remedy, power or privilege hereunder or under the other
Transaction Documents shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege. The rights, remedies, powers and privileges herein provided
are cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

 

9.4           Survival of Representations and Warranties.  All representations
and warranties made and indemnity obligations undertaken hereunder, in the other
Transaction Documents and in any document, certificate or statement delivered
pursuant hereto or in connection herewith shall survive the execution and
delivery of this Agreement and the making of extensions of credit hereunder.

 

57

 

 

9.5           Payment of Expenses and Taxes, Indemnities.  (a) Subject to
Section 5.5 of the Pricing Agreement, the Borrower agrees (a) to pay or
reimburse the Administrative Agent and the Issuing Lender for all its
reasonable, out of pocket costs and expenses incurred in connection with the
development, preparation, execution and delivery of, and any amendment,
supplement or modification to, this Agreement and the other Transaction
Documents and any other documents prepared in connection herewith or therewith,
and the consummation and administration of the transactions contemplated hereby
and thereby, including the reasonable fees and disbursements of counsel to the
Administrative Agent, with statements with respect to the foregoing to be
submitted to the Borrower prior to the Closing Date (in the case of amounts to
be paid on the Closing Date) and from time to time thereafter on a quarterly
basis or such other periodic basis as the Administrative Agent shall deem
appropriate, (b) to pay or reimburse each L/C Participant, the Issuing Lender
and the Administrative Agent for all its reasonable, out of pocket costs and
expenses incurred in connection with the enforcement or preservation of any
rights under this Agreement, the other Transaction Documents and any such other
documents, including the reasonable fees and disbursements of outside counsel to
each L/C Participant and of counsel to the Administrative Agent, (c) to pay,
indemnify, and hold each L/C Participant, the Issuing Lender and the
Administrative Agent harmless from, any and all recording and filing fees and
any and all liabilities with respect to, or resulting from any delay in paying,
stamp, excise and other similar taxes, if any, that may be payable or determined
to be payable in connection with the execution and delivery of, or consummation
or administration of any of the transactions contemplated by, or any amendment,
supplement or modification of, or any waiver or consent under or in respect of,
this Agreement, the other Transaction Documents and any other documents, and (d)
to pay, indemnify, and hold each L/C Participant, the Issuing Lender and the
Administrative Agent and their affiliates and their respective officers,
directors, employees, agents, advisors and controlling persons (each, an
“Indemnitee”) harmless from and against any and all other losses, claims,
damages, liabilities and related expenses including the fees, charges and
disbursement of any counsel for the Indemnitee arising out of, in connection
with, or as a result of (i) the execution or delivery of the Transaction
Documents or any agreement or instrument contemplated hereby, the performance by
the parties hereto of their respective obligations hereunder or the consummation
of the Transactions or any other transactions contemplated hereby, (ii) Letter
of Credit or the use of the proceeds therefrom (including any refusal by the
Issuing Lender to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any actual or alleged presence or
release of Hazardous Materials on or from any property owned or operated by the
Holdco Group, or any Environmental Liability related in any way to the Holdco
Group, or (iv) any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, whether based on contract, tort or
any other theory and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
are determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the bad faith, gross negligence or willful
misconduct of such Indemnitee. All amounts due pursuant to the foregoing
provisions of this Section 9.5 shall be payable not later than 30 days after
written demand therefor. Statements payable by the Borrower pursuant to this
Section 9.5 shall be submitted at the address of the Borrower set forth in
Section 9.2 or to such other Person or address as may be hereafter designated by
the Borrower in a written notice to the Administrative Agent. The agreements in
this Section 9.5 shall survive repayment of all amounts payable hereunder.

 

(b)          Section 9.5(a) shall apply to the Issuing Lender and each related
Indemnitee notwithstanding the occurrence of any of the events specified in
Section 2.5(a).

 

9.6           Successors and Assigns; Participations and Assignments.  (a) The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that (i) the Borrower may not assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of each L/C
Participant (and any attempted assignment or transfer by the Borrower without
such consent shall be null and void) and (ii) no L/C Participant may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section.

 

(b)          (i) Subject to the conditions set forth in paragraph (b)(2) below,
any L/C Participant may assign to one or more commercial banks having a total
assets in excess of $2,000,000,000 (two billion dollars) (each, an “Assignee”)
all or a portion of its rights and obligations under this Agreement (including
all or a portion of its Commitments) with the prior written consent, not to be
unreasonably withheld, of:

 

58

 

 

(A)         the Administrative Agent; and

 

(B)         so long as no Event of Default shall have occurred and be
continuing, the Borrower (it being understood that the Borrower’s consent shall
not be unreasonably conditioned or delayed).

 

(ii)         Assignments shall be subject to the following additional
conditions:

 

(A)         except in the case of an assignment to an L/C Participant, an
affiliate of an L/C Participant or an Approved Fund or an assignment of the
entire remaining amount of the assigning L/C Participant’s Commitments, the
amount of the Commitments of the assigning L/C Participant subject to each such
assignment (determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent) shall not be less
than $5,000,000 unless the Administrative Agent and (unless an Event of Default
shall have occurred and be continuing) the Borrower otherwise consent (it being
understood that the Borrower’s consent shall not be unreasonably withheld,
conditioned or delayed), provided that such amounts shall be aggregated in
respect of each L/C Participant and its Affiliates or Approved Funds, if any;

 

(B)         (1) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 and (2) the assigning L/C Participant shall have
paid in full any amounts owing by it to the Administrative Agent; and

 

(C)         the Assignee, if it shall not be an L/C Participant, shall deliver
to the Administrative Agent an administrative questionnaire in which the
Assignee designates one or more credit contacts to whom all syndicate-level
information (which may contain material non-public information about the
Borrower and its Affiliates and their related parties or their respective
securities) will be made available and who may receive such information in
accordance with the assignee’s compliance procedures and applicable laws,
including Federal and state securities laws.

 

(iii)        Subject to acceptance and recording thereof pursuant to
paragraph (b)(4) below, from and after the effective date specified in each
Assignment and Assumption the Assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of an L/C Participant under this Agreement, and the
assigning L/C Participant thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning L/C Participant’s rights and obligations under this
Agreement, such L/C Participant shall cease to be a party hereto but shall
continue to be entitled to the benefits of Sections 2.12, 2.13 and 9.5). Any
assignment or transfer by an L/C Participant of rights or obligations under this
Agreement that does not comply with this Section 9.6 shall be treated for
purposes of this Agreement as a sale by such L/C Participant of a participation
in such rights and obligations in accordance with paragraph (c) of this Section.

 

59

 

 

(iv)         The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the L/C Participants, and the Commitments of,
principal amounts (and stated interest) and L/C Exposure of, each L/C
Participant pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, and the Borrower, the
Administrative Agent, the Issuing Lender and the L/C Participants may treat each
Person whose name is recorded in the Register pursuant to the terms hereof as an
L/C Participant hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. The Register shall be available for inspection by the
Borrower and any L/C Participant at any reasonable time and from time to time
upon reasonable prior notice.

 

(v)          Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning L/C Participant and an Assignee, the Assignee’s
completed administrative questionnaire (unless the Assignee shall already be an
L/C Participant hereunder), the processing and recordation fee referred to in
paragraph (b) of this Section and any written consent to such assignment
required by paragraph (b) of this Section, the Administrative Agent shall accept
such Assignment and Assumption and record the information contained therein in
the Register. No assignment shall be effective for purposes of this Agreement
unless it has been recorded in the Register as provided in this paragraph.

 

(c)          (i) Any L/C Participant may, without the consent of the Borrower,
the Issuing Lender or the Administrative Agent, sell participations to one or
more banks or other entities (a “Participant”) in all or a portion of such L/C
Participant’s rights and obligations under this Agreement (including all or a
portion of its Commitments owing to it); provided that (A)  such L/C
Participant’s obligations under this Agreement shall remain unchanged, (B) such
L/C Participant shall remain solely responsible to the other parties hereto for
the performance of such obligations and (C) the Borrower, the Administrative
Agent, the Issuing Lender and the other L/C Participants shall continue to deal
solely and directly with such L/C Participant in connection with such L/C
Participant’s rights and obligations under this Agreement. Any agreement
pursuant to which an L/C Participant sells such a participation shall provide
that such L/C Participant shall retain the sole right to enforce this Agreement
and to approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement may provide that such L/C Participant
will not, without the consent of the Participant, agree to any amendment,
modification or waiver that (1) requires the consent of each L/C Participant
directly affected thereby pursuant to the proviso to the second sentence of
Section 9.1 and (2) directly affects such Participant. Subject to paragraph
(c)(ii) of this Section, the Borrower agrees that each Participant shall be
entitled to the benefits of, and subject to the requirements of, Sections 2.12
and 2.13 to the same extent as if it were an L/C Participant and had acquired
its interest by assignment pursuant to paragraph (b) of this Section. To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 9.7(b) as though it were an L/C Participant, provided that such
Participant shall be subject to Section 9.7(a) as though it were an L/C
Participant. Each L/C Participant that sells a participation shall, acting
solely for this purpose as an agent of the Borrower, maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Commitments
or other obligations under this Agreement (the “Participant Register”); provided
that no L/C Participant shall have any obligation to disclose all or any portion
of the Participant Register to any Person (including the identity of any
Participant or any information relating to a Participant’s interest in any
Commitments, Letters of Credit or its other obligations under this Agreement)
except to the extent that such disclosure is necessary to establish that such
Commitment, Letter of Credit or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive absent manifest error, and such L/C
Participant shall treat each person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.

 

60

 

 

(ii)         A Participant shall not be entitled to receive any greater payment
under Section 2.12 or 2.13 than the applicable L/C Participant would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent. For the avoidance of doubt, any Participant
that is a Non-U.S. L/C Participant shall not be entitled to the benefits of
Section 2.13 unless such Participant complies with Sections 2.13(e) and (f) as
if it were an L/C Participant.

 

(d)          Any L/C Participant may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such L/C Participant, including any pledge or assignment to
secure obligations to a Federal Reserve Bank, and this Section shall not apply
to any such pledge or assignment of a security interest; provided that no such
pledge or assignment of a security interest shall release an L/C Participant
from any of its obligations hereunder or substitute any such pledgee or Assignee
for such L/C Participant as a party hereto.

 

9.7           Adjustments; Set-off.  (a) Except to the extent that this
Agreement or a court order expressly provides for payments to be allocated to a
particular L/C Participant, if any L/C Participant (a “Benefited L/C
Participant”) shall receive any payment of all or part of the Credit Obligations
owing to it (other than in connection with an assignment made pursuant to
Section 9.6), or receive any collateral in respect thereof (whether voluntarily
or involuntarily, by set-off, or otherwise), in a greater proportion than any
such payment to or collateral received by any other L/C Participant, if any, in
respect of the Credit Obligations owing to such other L/C Participant, such
Benefited L/C Participant shall purchase for cash from the other L/C
Participants a participating interest in such portion of the Credit Obligations
owing to each such other L/C Participant, or shall provide such other L/C
Participants with the benefits of any such collateral, as shall be necessary to
cause such Benefited L/C Participant to share the excess payment or benefits of
such collateral ratably with each of the L/C Participants; provided, however,
that if all or any portion of such excess payment or benefits is thereafter
recovered from such Benefited L/C Participant, such purchase shall be rescinded,
and the purchase price and benefits returned, to the extent of such recovery,
but without interest.

 

(b)          In addition to any rights and remedies of the L/C Participants
provided by law, each L/C Participant shall have the right, without prior notice
to the Borrower, any such notice being expressly waived by the Borrower to the
extent permitted by applicable law, upon any Credit Obligations becoming due and
payable by the Borrower (whether at the stated maturity, by acceleration or
otherwise), upon the occurrence and during the continuance of any Event of
Default, to apply to the payment of such Credit Obligations, by setoff or
otherwise, any and all deposits (general or special, time or demand, provisional
or final), in any currency, and any other credits, indebtedness or claims, in
any currency, in each case whether direct or indirect, absolute or contingent,
matured or unmatured, at any time held or owing by such L/C Participant, or any
of its respective branches or agencies to or for the credit or the account of
the Borrower. Each L/C Participant agrees promptly to notify the Borrower and
the Administrative Agent after any such application made by such L/C
Participant, provided that the failure to give such notice shall not affect the
validity of such application.

 

9.8           Counterparts.  This Agreement may be executed by one or more of
the parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by email or
facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof. A set of the copies of this Agreement signed by all the
parties shall be lodged with the Borrower and the Administrative Agent.

 

9.9           Severability.  Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

61

 

 

9.10         Integration; Headings.  This Agreement and the other Transaction
Documents represent the entire agreement of the Borrower, the Administrative
Agent and the L/C Participants with respect to the subject matter hereof and
thereof, and there are no promises, undertakings, representations or warranties
by the Administrative Agent or any L/C Participant relative to the subject
matter hereof not expressly set forth or referred to herein or in the other
Transaction Documents.

 

9.11        GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

9.12        Submission to Jurisdiction; Waivers.  The Borrower hereby
irrevocably and unconditionally:

 

(a)          submits for itself and its property in any legal action or
proceeding relating to this Agreement, the other Transaction Documents to which
it is a party, or any Letter of Credit, or for recognition and enforcement of
any judgment in respect thereof, to the non-exclusive general jurisdiction of
the Supreme Court of the State of New York sitting in New York County, the
courts of the United States for the Southern District of New York, and appellate
courts from any thereof;

 

(b)          consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;

 

(c)          agrees that service of process in any such action or proceeding may
be effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrower, as the
case may be at its address set forth in Section 9.2 or at such other address of
which the Administrative Agent shall have been notified pursuant thereto;

 

(d)          agrees that nothing herein shall affect the right to effect service
of process in any other manner permitted by law or shall limit the right to sue
in any other jurisdiction;

 

(e)          waives, to the maximum extent not prohibited by law, any right it
may have to claim or recover in any legal action or proceeding referred to in
this Section any special, exemplary, punitive or consequential damages; and

 

(f)          waives any claim for itself or its revenues or properties of any
immunity from the jurisdiction of any court or from legal process (whether from
service of notice, attachment prior to judgment, attachment in aid of execution
of judgment, execution of judgment or otherwise) in respect of the Credit
Obligations.

 

9.13        Acknowledgements.  The Borrower hereby acknowledges that:

 

(a)          it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Transaction Documents;

 

(b)          neither the Administrative Agent nor the Issuing Lender nor any L/C
Participant has any fiduciary relationship with or duty to the Borrower arising
out of or in connection with this Agreement or any of the other Transaction
Documents, and the relationship between the Administrative Agent, the Issuing
Lender and the L/C Participants, on one hand, and the Borrower, on the other
hand, in connection herewith or therewith is solely that of debtor and creditor;
and

 

62

 

 

(c)          no joint venture is created hereby or by the other Transaction
Documents or otherwise exists by virtue of the transactions contemplated hereby
among the L/C Participants or among the Borrower and the L/C Participants.

 

9.14         Confidentiality.  Each of the Administrative Agent, the Issuing
Lender and the L/C Participants agrees to keep any information delivered or made
available by any Loan Party to it confidential from anyone other than persons
employed or retained by them who are or are expected to become engaged in
evaluating, approving, structuring or administering this Agreement and the
transactions contemplated hereby; provided that nothing herein shall prevent any
of the foregoing parties from disclosing such information (a) to any of their
employees, partners, officers, directors, agents, legal counsel, independent
auditors, advisors or Affiliates (or to any of such Affiliates’ employees,
partners, officers, directors, agents, legal counsel, independent auditors or
advisors) or to any other L/C Participant, provided such Person agrees to keep
such information confidential to the same extent required hereunder, (b) to any
direct or indirect contractual counterparties (or the professional advisors
thereto) to any swap or derivative transaction relating to the Borrower and its
obligations hereunder, provided such Person agrees to keep such information
confidential to the same extent required hereunder, (c) to any rating agency
when required by it, provided such Person agrees to keep such information
confidential to the same extent required hereunder, (d) upon the order of any
court or administrative agency, (e) upon the request or demand of any regulatory
or self-regulatory agency or authority, (f) which has been publicly disclosed
other than as a result of a disclosure by any of the foregoing parties which is
not permitted by this Agreement, (g) in connection with any litigation to which
the Administrative Agent, the Issuing Lender and L/C Participants, or their
respective Affiliates may be a party to the extent reasonably required, (h) to
the extent reasonably required in connection with the exercise of any remedy
hereunder and, to any actual or proposed participant or assignee of all or part
of its right hereunder or (i) as permitted under the Pricing Agreement. The
Administrative Agent, the Issuing Lender and the L/C Participants shall use
reasonable efforts to notify the Borrower prior to making any disclosure under
clauses (d) and (e) of this Section 9.14, unless prohibited by law, regulation
or order of any court or administrative agency. In addition, the Administrative
Agent and each L/C Participant may disclose the existence of this Agreement and
the information about this Agreement to market data collectors, similar services
providers to the lending industry, and service providers to the Administrative
Agent and the L/C Participants in connection with the administration and
management of this Agreement and the other Transaction Documents.

 

Each L/C Participant acknowledges that information furnished to it pursuant to
this Agreement or the other Transaction Documents may include material
non-public information concerning the Borrower and its Affiliates and their
related parties or their respective securities, and confirms that it has
developed compliance procedures regarding the use of material non-public
information and that it will handle such material non-public information in
accordance with those procedures and applicable law, including Federal and state
securities laws.

 

All information, including requests for waivers and amendments, furnished by the
Borrower or the Administrative Agent pursuant to, or in the course of
administering, this Agreement or the other Transaction Documents will be
syndicate-level information, which may contain material non-public information
about the Borrower and its Affiliates and their related parties or their
respective securities. Accordingly, each L/C Participant represents to the
Borrower and the Administrative Agent that it has identified in its
administrative questionnaire a credit contact who may receive information that
may contain material non-public information in accordance with its compliance
procedures and applicable law, including Federal and state securities laws.

 

63

 

 

9.15         WAIVERS OF JURY TRIAL.  THE BORROWER, THE ADMINISTRATIVE AGENT, THE
ISSUING LENDER AND THE L/C PARTICIPANTS HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT
OR ANY OTHER TANSACTION DOCUMENTS AND FOR ANY COUNTERCLAIM THEREIN.

 

9.16         USA PATRIOT Act.  Each L/C Participant hereby notifies the Borrower
that pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)) (the “Patriot Act”), it is required
to obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow such L/C Participant to identify the Borrower in accordance with
the Patriot Act.

 

9.17         Judgment Currency.

 

(a)          The Loan Parties’ obligations hereunder and under the other
Transaction Documents to make payments in Dollars shall not be discharged or
satisfied by any tender or recovery pursuant to any judgment expressed in or
converted into any currency other than Dollars, except to the extent that such
tender or recovery results in the effective receipt by the Administrative Agent
or the respective L/C Participant or the Issuing Lender of the full amount of
Dollars expressed to be payable to the Administrative Agent or such L/C
Participant or the Issuing Lender under this Agreement or the other Transaction
Documents. If, for the purpose of obtaining or enforcing judgment against any
Loan Party in any court or in any jurisdiction, it becomes necessary to convert
into or from any currency other than Dollars (such other currency being
hereinafter referred to as the “Judgment Currency”) an amount due in Dollars,
the conversion shall be made at the Dollar Equivalent determined as of the
Business Day immediately preceding the day on which the judgment is given (such
Business Day being hereinafter referred to as the “Judgment Currency Conversion
Date”).

 

(b)          If there is a change in the rate of exchange prevailing between the
Judgment Currency Conversion Date and the date of actual payment of the amount
due, the Loan Parties shall pay, or cause to be paid, such additional amounts,
if any (but in any event not a lesser amount) as may be necessary to ensure that
the amount paid in the Judgment Currency, when converted at the rate of exchange
prevailing on the date of payment, will produce the amount of Dollars which
could have been purchased with the amount of Judgment Currency stipulated in the
judgment or judicial award at the rate of exchange prevailing on the Judgment
Currency Conversion Date.

 

(c)          For purposes of determining the Dollar Equivalent or any other rate
of exchange for this Section 9.17 such amounts shall include any premium and
costs payable in connection with the purchase of Dollars.

 

9.18         Unsecured Obligation.  For the avoidance of doubt, the Credit
Obligations under this Agreement and each other Transaction Document shall be
unsecured obligations of the Borrower. In no event shall the Credit Obligations
be secured by any property in which the Borrower or any of its Subsidiaries or
Affiliates thereof has granted or may grant a security interest in favor of
JPMorgan Chase Bank, N.A., the Administrative Agent, the Issuing Lender or any
L/C Participant or any of their respective Subsidiaries or Affiliates pursuant
to transactions not governed by this Agreement. Notwithstanding any provision in
this Agreement, JPMorgan Chase Bank, N.A., in its capacity as the Administrative
Agent, the Issuing Lender and the L/C Participant under this Agreement, waives
its right of payment by setoff solely with regards to identifiable proceeds from
the disposition of collateral pursuant to the exercise of rights and remedies by
the administrative agent under the ABL Facility.

 

64

 

 

[Signature Pages Follow]

 

65

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

   

 

TOWER AUTOMOTIVE HOLDINGS USA,

LLC

 

  By: /s/ Mark M. Malcolm   Name: Mark M. Malcolm   Title: President

 

  TOWER INTERNATIONAL, INC.

 

  By:   /s/ Mark M. Malcolm   Name: Mark M. Malcolm   Title: President

 

Signature Page – L/C Facility Agreement

 

 

 

JPMorgan Chase Bank, N.A., as Administrative

Agent and Issuing Lender

 

  By: /s/ Andrew C. Faherty   Name: Andrew C. Faherty   Title: Authorized
Signatory

 

Signature Page – L/C Facility Agreement

 

 

  JPMorgan Chase Bank, N.A., as L/C Participant

 

  By:  /s/ Andrew C. Faherty   Name: Andrew C. Faherty   Title: Authorized
Signatory

 

Signature Page – L/C Facility Agreement

 

